
 

--------------------------------------------------------------------------------

 
SHARE PURCHASE AGREEMENT
 
BETWEEN
 
JAG MEDIA HOLDINGS, INC.,
 
CARDIOGENICS EXCHANGECO INC.,


CARDIOGENICS INC.
 
AND
 
YAHIA GAWAD, PRINCIPAL SHAREHOLDER OF CARDIOGENICS INC.



--------------------------------------------------------------------------------

 
 
_____________________________
 
MAY 22, 2009

 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS



     
Page
       
ARTICLE 1
INTERPRETATION
2
 
1.1
Definitions
2
 
1.2
Headings and References
8
 
1.3
Entire Agreement
8
 
1.4
Applicable Law
8
 
1.5
Statutes
8
 
1.6
Number and Gender
8
 
1.7
Currency
9
 
1.8
Knowledge
9
 
1.9
Annexes
9
 
1.10
Not Joint and Several Obligations
9
     
ARTICLE 2
PURCHASE AND SALE
9
 
2.1
Purchase and Sale
9
 
2.2
Purchase Price
9
 
2.3
Exchangeco Consideration for JAG Common Shares
10
 
2.4
Deliveries by Company Shareholders
10
 
2.5
Section 85 Elections
11
 
2.6
Stated Capital Account of Exchangeco
11
 
2.7
Registration of JAG Common Shares and Exchangeable Shares
11
     
ARTICLE 3
REPRESENTATIONS AND WARRANTIES
11
 
3.1
Representations and Warranties of the Company and the Principal Shareholder
11
 
3.2
Representations and Warranties of JAG
22
 
3.3
Qualification of Representations and Warranties
30
 
3.4
Non-Waiver
30
 
3.5
Survival of Representations and Warranties
30
     
ARTICLE 4
OTHER COVENANTS OF THE PARTIES
31
 
4.1
Access and Investigation
31
 
4.2
Operation of the Company's Business
31
 
4.3
Operation of JAG's Business
32
 
4.4
Delivery of Audited Financial Statements by Company
33
 
4.5
Preparation of Pro Forma Financials
34
 
4.6
Support Agreement and Exchange Rights Agreement
34
 
4.7
Preparation and Filing of Acquisition 8-K
34
 
4.8
Delivery of Final Form 8-K to Private Placement Investors
34
 
4.9
Preparation and Filing of Schedule 14F-1 Information Statement
34
 
4.10
Resignation of JAG Executives
34
 
4.11
Consulting Agreements with Former JAG Executives
35
 
4.12
Long-Term Incentive Plan and S-8 Registration Statement
35
 
4.13
Conversion of Company Debentures
36


 
-i-

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)
 

     
Page
         
4.14
Exchange of Company Warrants
36
 
4.15
Exchange of Company Options
36
 
4.16
Name Change; Post-Closing Information Statement
36
 
4.17
Exchange Listing
36
 
4.18
Notification
36
 
4.19
Confidential Information
37
     
ARTICLE 5
CLOSING
38
 
5.1
Closing
38
 
5.2
Exchangeco's and JAG’s Conditions
38
 
5.3
The Company’s and the Principal Shareholder’s Conditions
40
 
5.4
Waiver
41
 
5.5
Failure to Satisfy Conditions
41
     
ARTICLE 6
INDEMNIFICATION
42
 
6.1
Definitions
42
 
6.2
Indemnification by the Company and the Principal Shareholder
42
 
6.3
Indemnification by JAG and Exchangeco
43
 
6.4
Agency for Representatives
43
 
6.5
Notice of Third Party Claims
43
 
6.6
Defence of Third Party Claims
44
 
6.7
Assistance for Third Party Claims
44
 
6.8
Settlement of Third Party Claims
44
 
6.9
Direct Claims
45
 
6.10
Failure to Give Timely Notice
45
 
6.11
Reductions and Subrogation
45
 
6.12
Payment and Interest
45
     
ARTICLE 7
GENERAL
46
 
7.1
Amendment
46
 
7.2
Expenses
46
 
7.3
No Finder's Fee
46
 
7.4
Notices
46
 
7.5
Public Announcements
48
 
7.6
Assignment and Enurement
48
 
7.7
Independent Legal Advice
48
 
7.8
Further Assurances
48
 
7.9
Counterparts
49
 
7.10
Facsimile and E-Mail Execution
49


 
-ii-

--------------------------------------------------------------------------------

 

 
THIS SHARE PURCHASE AGREEMENT made the 22nd day of May, 2009
 
BETWEEN:
 
JAG MEDIA HOLDINGS, INC.,
a corporation incorporated under the laws of the State of Nevada
 
(hereinafter called "JAG")
 
- and -
 
CARDIOGENICS EXCHANGECO INC.,
a corporation incorporated under the laws of the Province of Ontario, Canada
 
(hereinafter called "Exchangeco")
 
- and -
 
CARDIOGENICS INC.,
a corporation incorporated under the laws of the Province of Ontario, Canada
 
(hereinafter called the "Company")


-and-


YAHIA GAWAD
a resident of Toronto, Ontario, Canada and principal shareholder of CardioGenics
Inc.


(hereinafter called the “Principal Shareholder” or “Gawad”)
 
RECITALS:
 
1.
Exchangeco wishes to purchase all of the issued and outstanding shares of the
Company.

 
2.
The Principal Shareholder is the legal and beneficial owner of 64.5% of the
issued and outstanding common shares of the Company.

 
3.
The Principal Shareholder has agreed to (a) sell to Exchangeco all of the
Principal Shareholder‘s shares of the Company (the “Principal Shareholder
Shares” and (b) cause all other shareholders of the Company (the “Other Company
Shareholders”) to sell and deliver to Exchangeco all of their shares in the
Company in accordance with the terms of this Agreement (the “Remaining Company
Shares”). The Principal Shareholder and the Other Company Shareholders are
referred to collectively as the “Company Shareholders”).


 
 

--------------------------------------------------------------------------------

 
- 2 -
 
4.
The respective boards of directors of JAG, Exchangeco and the Company have
approved this Agreement.

 
IN CONSIDERATION of the premises and the respective agreements in this
Agreement, and of other consideration (the receipt and sufficiency of which are
acknowledged by each party), the parties agree as follows:
 
ARTICLE 1
INTERPRETATION
 
1.1 
Definitions

 
In this Agreement and the Recitals hereto:
 
"Affiliate" means any person or entity that controls, is controlled by or is
under common control of another person or entity; and "controlled" means
ownership of an equity interest in such entity greater than 50%;
 
"Agreement" means this share purchase agreement including all attached annexes,
as the same may be supplemented, amended, restated or replaced from time to
time;
 
"Applicable Law" means any domestic or foreign statute, law (including the
common law), ordinance, rule, regulation, restriction, regulatory policy or
guideline, by-law (zoning or otherwise), or Order, or any consent, exemption,
approval or license of any Governmental Authority, that applies in whole or in
part to JAG, Exchangeco, the Company, the Company Shareholders, the Business or
the way the Business is carried on;
 
"Assets" means all of the assets, real and personal, tangible and intangible,
and undertaking of the Company, including those tangible and intangible assets
reflected in the Financial Statements;
 
"Benefit Plans" means all bonus, deferred compensation, incentive compensation,
share purchase and share option, severance or termination pay, medical or dental
benefits, life or other insurance, disability, vacation, employee assistance,
pension, retirement, and each other employee benefit plan or agreement (whether
oral or written) sponsored, maintained or contributed to or required to be
contributed to by the Company for the benefit of any of the employees of the
Business;

 
 

--------------------------------------------------------------------------------

 
- 3 -
 
"Books and Records" means the accounting records and all books, records, books
of account, sales and purchase records, lists of suppliers and customers, credit
and pricing information, formulae, business, engineering and consulting reports
and research and development information and plans and projections of or
relating to the Company or the Business and all other documents, files, records,
correspondence, and other data and information, financial or otherwise, which
are relevant to the Company or the Business, including all data and information
stored electronically or on computer related media;
 
"Business" means the business carried on by the Company, which includes the
research, development and distribution of products targeting the immunoassay
segment of the in vitro diagnostics testing market, such as the Company’s QL
Care Analyzer and its battery of cardiovascular tests and the Company’s
proprietary paramagnetic beads;
 
"Business Day" means a day other than a Saturday, Sunday, or statutory or civic
holiday in Toronto, Ontario;
 
"Callco" means CardioGenics Callco Inc., a corporation organized under the laws
of the province of Ontario, Canada;
 
"Canadian Securities Laws" means the Securities Act (Ontario) and any other
Canadian securities rules, regulations, laws, national instruments or policies;
 
"Closing" means the completion of the sale to, and purchase by, Exchangeco of
the Shares, and the completion of all other transactions contemplated by this
Agreement which are to occur contemporaneously with the purchase and sale of the
Shares;
 
"Closing Date" means June 30, 2009 or such other date as JAG and the Company
agree in writing that the Closing shall take place;
 
"Closing Document" means any document delivered at or subsequent to the Closing
Time, including any document as provided in or pursuant to this Agreement;
 
"Closing Time" means 2:00 p.m. on the Closing Date or such other time on that
date as the parties agree in writing that the Closing shall take place;
 
“Company Debenture” has the meaning ascribed to that term in Section 3.1.2
 
“Company Disclosure Schedule” means the disclosure schedule to be provided by
the Company and the Principal Shareholder to Exchangeco and JAG, on a date prior
to the Closing to be agreed upon by JAG and the Company;
 
“Company Options” has the meaning ascribed to that term in Section 3.1.2
 
“Company Shareholders” has the meaning ascribed to that term in the Recitals;

 
 

--------------------------------------------------------------------------------

 
- 4 -
 
“Company Shareholder Exchange Election” means the notice to be provided by each
Company Shareholder in accordance with Section 2.4.2 of this Agreement and
pursuant to  which each Company Shareholder shall irrevocably elect to receive
either JAG Common Shares or Exchangeable Shares in exchange for their Purchased
Shares;
 
“Company Shareholder Exchange Notice” means the notice in the form contained in
Annex 1 to be furnished by each Company Shareholder in accordance with Section
2.4.1 of this Agreement;
 
“Company Warrants” has the meaning ascribed to that term in Section 3.1.2.
 
"Condition of the Business" means the condition of the Company including the
Assets, liabilities, operations, activities, earnings, affairs and financial
position of the Company;
 
"Contracts" means any contract, arrangement, agreement, license or equipment
lease to which the Company is a party or by which it is bound, or any other
obligations of the Company, written or oral, which, in each case, involve
aggregate payments to or by the Company in excess of $25,000 per annum;
 
"Contractual Rights" means the full benefit of all unfilled customer purchase
orders, quotations, tenders for contracts which remain open for acceptance, and
entitlements and engagements to which the Company is entitled, whether written
or oral, including any deposits made in connection therewith, and forward
commitments of the Company for supplies or materials entered into in the
ordinary course, which in each case involve aggregate payments to or by the
Company in connection with the Business in excess of $25,000 per annum;
 
“Debenture Holder” has the meaning ascribed to that term in Section 4.13 of this
Agreement.
 
“Debenture Notice” means the notice to be furnished by the holder of each
Company Debenture in accordance with Section 4.13 of this Agreement.
 
"Defending Party" has the meaning ascribed to that term in Section 6.7;
 
"Encumbrance" means any encumbrance of any kind whatever and includes a security
interest, mortgage, lien, hypothecation, pledge, assignment, charge, security
under Section 426 or Section 427 of the Bank Act (Canada), trust or deemed trust
or any other right or claim of others of any kind whatever affecting the Assets
and any restrictive covenant or other agreement, restriction or limitation
(registered or unregistered), on the use of the Assets and any rights or
privileges capable of becoming any of the foregoing;
 
"Equipment" means all fixed assets and tangible personal property owned or
leased by the Company;

 
 

--------------------------------------------------------------------------------

 
- 5 -
 
"Exchange Act" means the Securities and Exchange Act of 1934, as amended, or any
successor law and regulations and rules issued pursuant to that Act or any
successor law;
 
“Exchange Rights Agreement” means an agreement among JAG, Exchangeco, and the
Company Shareholders acquiring Exchangeable Shares to be entered into prior to
the Closing, but only if deemed necessary by JAG, Exchangeco and the Company,
and which enables Exchangeco to fulfil its obligations to the Exchangeable
Shares shareholders to the extent such obligations are not addressed in the
Support Agreement.
 
"Exchangeable Shares" means the exchangeable shares to be created in the capital
of Exchangeco;
 
"Final Determination" means, with respect to any determination made by a Taxing
Authority, a final determination after all appeal rights with respect to that
determination have been exhausted or all time periods for appeals from that have
expired without appeals having been taken;
 
“Financial Statements" means the consolidated financial statements of the
Company, prepared in accordance with U.S. GAAP, consisting of the consolidated
balance sheet of the Company for the fiscal years ended October 31st in each of
the years 2007 and 2008 and the related statements of income and retained
earnings, stockholders’ equity and cash flow, for the years then ended and the
unaudited consolidated financial statements of the Company consisting of the
balance sheet of the Company as at January 31, 2009, and the related statements
of income and retained earnings, stockholders’ equity and cash flow for the
three-month period then ended;
 
"Governmental Authority" means any domestic or foreign government whether
federal, provincial, state or municipal and any governmental agency,
governmental authority, governmental tribunal or governmental commission of any
kind whatever, including securities regulators;
 
"GST" means all goods and services taxes, sales taxes levied by the federal
government of Canada, value added taxes or multi-stage taxes and all provincial
sales taxes integrated with such federal taxes, assessed, rated or charged upon
the Company;
 
"including" means "including without limitation" and the term "including" shall
not be construed to limit any general statement which it follows to the specific
or similar items or matters immediately following it;
 
"Intellectual Property" means the Company's copyright, software, patents,
trade-marks, rights in or to processes, know-how, show-how, methods, trade
secrets, industrial designs, and any other industrial or intellectual property
rights, anywhere in the world, including any of the forgoing relating to the
Company’s QL Care Analyzer and any related tests (whether or not fully
developed), the Company’s proprietary paramagnetic beads and any other devices,
inventions or intellectual property of any kind, whether or not registered or
registrable, including any reissues, divisions, continuations,
continuations-in-part, renewals, improvements, translations, derivatives,
modifications and extensions of any of the foregoing;

 
 

--------------------------------------------------------------------------------

 
- 6 -
 
"Inventory" means all inventories of raw materials, work-in-progress,
stock-in-trade, finished goods, supplies, packaging and advertising and
publicity materials of the Company, wherever located, and whether on consignment
or not;
 
"JAG Common Shares" means all classes of common stock of JAG, excluding,
however, any Series 2 Class B and Series 3 Class B common stock of JAG;
 
"JAG Disclosure Schedule" means the disclosure schedule to be provided by JAG to
the Company, on a date prior to the Closing to be agreed upon by JAG and the
Company;
 
“JAG Executives” means Thomas J. Mazzarisi and Stephen J. Schoepfer the sole
directors and executive officers of JAG.
 
"JAG Financial Statements" means the audited financial statements of JAG as
contained in Form 10-K for the year ended July 31, 2008 and its interim
financial statements as set forth on its Form 10-Q for the three-month period
ended January 31, 2009;
 
“Notice Date” has the meaning ascribed to that term in Section 2.1.4;
 
"Notice Period" has the meaning ascribed to that term in Section 6.6;
 
"Order" means any written order, judgment, injunction, decree, award or writ of
any court, tribunal, arbitrator or Governmental Authority;
 
"ordinary course" when used in relation to the conduct of the Business means any
transaction which constitutes an ordinary day-to-day business activity of the
Company conducted in a commercially reasonable and businesslike manner
consistent with the Company's past practices;
 
“Other Company Shareholders” has the meaning ascribed to that term in the
Recitals.
 
"Per Share Purchase Price" has the meaning ascribed to that term in Section 2.2;
 
"Pre-Closing Period" has the meaning set forth in Section 4.1(a);
 
"Prime Rate" means the rate of interest per annum established by the TD Bank
from time to time as the reference rate of interest for the determination of
interest rates that the TD Bank charges customers of varying degrees of
creditworthiness in Canada for Canadian dollar loans made by it in Canada and
payable on demand and referred to as the "Prime Rate";

 
 

--------------------------------------------------------------------------------

 
- 7 -
 
“Principal Shareholder Shares” has the meaning ascribed to that term in the
Recitals;
 
"Private Placement" means the private placement for common shares of the Company
in aggregate value not less than $1,500,000 closing on the Closing Date;
 
"Purchase Price" means the purchase price to be paid by Exchangeco to the
Company Shareholders as provided in Section 2.2;
 
"Purchased Shares" has the meaning ascribed thereto in Section 2.1;
 
"Related Party" means any one of the Company or the Company Shareholders or, if
applicable, any member of his or her immediate family or any Affiliate of the
foregoing;
 
“Remaining Company Shares” has the meaning ascribed to that term in the
Recitals.
 
"Related Agreements" means the Support Agreement and Exchange Rights Agreement;
 
"Representative" means officers, directors, employees, agents, legal counsel,
accountants, advisors and representatives;
 
"SEC Documents" has the meaning set forth in Section 3.2.6;
 
"Securities Act" means the Securities Act of 1933, as amended, or any successor
law and regulations and rules issued pursuant to that Act or any successor law;
 
"Shivas Shares" means the 161,269 common shares of the Company owned by Russell
Shivas;
 
"Support Agreement" means an agreement between the Company Shareholders
acquiring Exchangeable Shares, Exchangeco and JAG to be entered into prior to
the Closing and which enables Exchangeco to fulfil its obligations to provide
JAG common stock pursuant to the terms of the Exchangeable Shares;
 
"Taxes" means all taxes and related governmental charges (including assessments,
charges, duties, rates, fees, imposts, levies or other governmental charges and
interest, penalties or additions associated therewith) including Canadian
federal, provincial, municipal and local, foreign or other income, franchise,
capital, real property, personal property, tangible, withholding, payroll,
employer health, transfer, sales, use, consumption, excise, anti-dumping,
countervail and value added taxes, all other taxes of any kind for which the
Company may have any liability imposed by Canada or any province, municipality,
country or foreign government or subdivision or agency thereof, whether disputed
or not and all Canada Pension Plan contributions and unemployment insurance
premiums;

 
 

--------------------------------------------------------------------------------

 
- 8 -
 
"Taxing Authority" means Canada Customs and Revenue Agency, Excise and Taxation,
any other taxing authority or a court of competent jurisdiction from which no
further appeal may be made if the determination of Canada Customs and Revenue
Agency, Excise and Taxation, or such other taxing authority is appealed;
 
"Transmission" has the meaning ascribed to that term in Section 7.4(c); and
 
"U.S. GAAP" means generally accepted accounting principles in the U.S.,
consistently applied.
 
1.2 
Headings and References

 
The division of this Agreement into Sections and Subsections and the insertion
of headings are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement.
 
1.3 
Entire Agreement

 
This Agreement constitutes the entire agreement between the parties pertaining
to the subject matter hereof and supersedes all prior agreements, negotiations,
discussions and understandings, written or oral, between the parties. This
Agreement may be amended, modified or supplemented only by a written agreement
signed by each party.
 
1.4 
Applicable Law

 
This Agreement shall be governed by, and interpreted and enforced in accordance
with, the laws in force in the Province of Ontario (excluding any conflict of
laws, rule or principle which might refer such interpretation to the laws of
another jurisdiction).  Each party irrevocably submits to the non-exclusive
jurisdiction of the courts of Ontario with respect to any matter arising
hereunder or related hereto.
 
1.5 
Statutes

 
Unless specified otherwise, reference in this Agreement to a statute refers to
that statute as it may be amended, or to any restated or successor legislation
of comparable effect.
 
1.6 
Number and Gender

 
In this Agreement, words in the singular include the plural and vice versa and
words in one gender include all genders.

 
 

--------------------------------------------------------------------------------

 
- 9 -
 
1.7 
Currency

 
Unless specified otherwise, all statements of or references to dollar amounts in
this Agreement are to lawful money of the United States.
 
1.8 
Knowledge

 
Any reference to the knowledge of Exchangeco or JAG shall mean the actual
knowledge of either of the JAG Executives, after reviewing all relevant records
and making due inquiries.  Any reference to the knowledge of the Company or the
Principal Shareholder shall mean the actual knowledge, information and belief of
Gawad after reviewing all relevant records and making due inquiries.
 
1.9 
Annexes

 
The following Annexes form a part of this Agreement:
 
Annex
 
Description of Annexes
     
1
 
Company Shareholder Exchange Notice
2
 
Debenture Notice

 
1.10 
Not Joint and Several Obligations

 
All representations, warranties, covenants, obligations and liabilities of the
Company and the Principal Shareholder, on the one hand, and JAG and Exchangeco,
on the other hand, in this Agreement or any Closing Document are independent
representations, warranties, covenants, obligations and liabilities of each
party and are several and not joint.


ARTICLE 2
PURCHASE AND SALE
 
2.1 
Purchase and Sale

 
Exchangeco agrees to purchase all of the issued and outstanding common shares in
the capital of the Company as of the Closing, other than the Shivas Shares (the
"Purchased Shares"), and the Principal Shareholder agrees to (a) sell and
transfer the Principal Shareholder Shares to Exchangeco and (b) cause the Other
Company Shareholders to sell and deliver to Exchangeco the Remaining Company
Shares, on the terms and conditions contained in this Agreement.
 
2.2 
Purchase Price

 
The purchase price for each Purchased Share shall be U.S.$0.03553 per share (the
"Per Share Purchase Price") for an aggregate purchase price of
U.S.$15,000,184.00 (the "Purchase Price). The Purchase Price shall be allocated,
paid and satisfied by Exchangeco issuing and delivering (or causing to be issued
and delivered by JAG’s transfer agent) to the Company Shareholders of record as
of the Closing Time their pro-rata number of Exchangeable Shares or JAG Common
Shares (as elected by each Company Shareholder) to which they are entitled
pursuant to this Agreement, which shares shall be registered in the name of the
Company Shareholders (or as otherwise directed by the Company Shareholders in
writing). The sum of the (a) JAG Common Shares issued to the Company
Shareholders and (b) number of JAG Common Shares into which the Exchangeable
Shares may be exchanged shall not exceed 422,183,610 JAG Common Shares.

 
 

--------------------------------------------------------------------------------

 
- 10 -
 
2.3 
Exchangeco Consideration for JAG Common Shares

 
In consideration of JAG issuing JAG Common Shares to the Company Shareholders on
Closing, on Closing Exchangeco agrees to issue one common share in its capital
to or to the order of JAG, such common share to have a value equal to the
aggregate value of JAG Common Shares issued to the Company Shareholders, which
aggregate value shall be the product of the Per Share Purchase Price multiplied
by the number of JAG Shares so issued.  JAG hereby directs Exchangeco to issue
such common share to Callco, a wholly-owned subsidiary of JAG.  In consideration
of JAG directing such common share to be issued to Callco, JAG will cause Callco
to issue one common share in its capital to JAG on Closing, such common share to
have a value equal to the Per Share Purchase Price multiplied by the number of
JAG Shares so issued.
 
2.4 
Deliveries by Company Shareholders

 
The Company and the Principal Shareholder shall cause:


2.4.1                     The Company Shareholders of record as of June 1, 2009
(the “Notice Date”) to each properly complete, execute and deliver to the
Company (which will then, in turn, deliver to JAG and Exchangeco) the Company
Shareholder Exchange Notice not later than five (5) Business Days after the
Notice Date. If any Company Options or Company Warrants are exercised after the
Notice Date and prior to the Closing, the Company and the Principal Shareholder
shall cause such new Company Shareholders to, promptly after the exercise of
their Company Options and/or Company Warrants, deliver a properly completed and
executed Company Shareholder Exchange Notice to the Company for further delivery
to JAG and Exchangeco.
 
2.4.2                     Properly complete, execute and deliver to the Company
(which will then, in turn, deliver to JAG and Exchangeco) the Company
Shareholder Exchange Election prior to the Closing Time.
 
2.4.3                     The Company Shareholders to each transfer and deliver
to Exchangeco at the Closing Time share certificates representing all of their
Purchased Shares duly endorsed in blank (and accompanied by a properly completed
and executed stock power in form acceptable to JAG) for transfer against
delivery of share certificates representing that number of Exchangeable Shares
or JAG Common Shares to which they are entitled under this Agreement.

 
 

--------------------------------------------------------------------------------

 
- 11 -
 
2.5 
Section 85 Elections

 
In order to defer any taxes payable under the Income Tax Act (Canada) by any
Company Shareholders in respect of the disposition of any of the Purchased
Shares for Exchangeable Shares, each Company Shareholder and Exchangeco agree to
file any necessary joint election pursuant to subsection 85(1) of the Income Tax
Act (Canada) in the prescribed form and within the prescribed time whereby the
proceeds of disposition to the particular Company Shareholder of the Purchased
Shares and the cost thereof to Exchangeco shall be deemed to be an amount equal
to the adjusted cost base of the Purchased Shares to the particular Company
Shareholder for the purposes of the Income Tax Act (Canada) at the Closing
Time.  The respective Company Shareholder‘s accountants shall prepare and file
these elections.  The applicable parties agree to file corresponding elections
pursuant to any relevant provincial taxing statutes.
 
2.6 
Stated Capital Account of Exchangeco

 
In connection with issuing the Exchangeable Shares, and in accordance with
subsection 24(3) of the Business Corporations Act (Ontario), Exchangeco shall
add to its stated capital account maintained for the Exchangeable Shares, an
amount equal to the aggregate of each "agreed amount" as specified in the
elections referred to in Section 2.5.
 
If the parties make a determination or any Taxing Authority makes a Final
Determination that the adjusted cost base of the Purchased Shares is an amount
other than the amount set forth in the election filed pursuant to Section 2.5 of
this Agreement, Exchangeco shall forthwith take whatever steps may be necessary
or advisable to rectify the addition to the stated capital account in respect of
the Exchangeable Shares nunc pro tunc, as of the Closing Time, to reflect the
determination.
 
2.7 
Registration of JAG Common Shares and Exchangeable Shares

 
All JAG Common Shares received by any Company Shareholders pursuant to this
Agreement in exchange for their Purchased Shares shall not be registered for
resale and, therefore, shall remain subject to the rights and restrictions of
Rule 144. All Exchangeable Shares received by any Company Shareholders pursuant
to this Agreement in exchange for their Purchased Shares (and any JAG Common
Shares into which such Exchangeable Shares may be exchanged) shall not be
registered for resale prior to six (6) months following the Closing and,
therefore, shall be subject to the rights and restrictions of Rule 144 prior to
any such registration.
 
ARTICLE 3
REPRESENTATIONS AND WARRANTIES
 
3.1 
Representations and Warranties of the Company and the Principal Shareholder

 
As at the date of this Agreement and as at the Closing Date, the Company and the
Principal Shareholder each represents and warrants to JAG and Exchangeco as set
forth in this Section 3.1 and acknowledges that JAG and Exchangeco are relying
on such representations and warranties in entering into this Agreement:

 
 

--------------------------------------------------------------------------------

 
- 12 -
 
3.1.1 
Authorization

 
 
(a)
The Company is a corporation duly incorporated, organized and validly existing
in good standing under the Business Corporations Act (Ontario).  No proceedings
have been taken or authorized by the Company or any of the Company Shareholders
or, to the best of the knowledge of the Company and the Principal Shareholder,
by any other person, with respect to the bankruptcy or insolvency of the Company
or any of the Company Shareholders, or the liquidation, dissolution or winding
up of the Company.

 
 
(b)
The Company has the power and capacity to execute and deliver, and to observe
and perform its covenants and obligations under, the Closing Documents to which
it is a party.

 
 
(c)
This Agreement and each Closing Document to which the Principal Shareholder
and/or the Company is a party has been duly executed and delivered by the
Principal Shareholder and/or the Company, as the case may be, and this Agreement
and each of the Closing Documents constitute a valid and binding obligation of
the Principal Shareholder and the Company enforceable against each of them in
accordance with their respective terms.

 
 
(d)
The Company has all necessary power and authority to own or lease the Assets and
to carry on the Business as at present carried on. The Company possesses all
licenses, permits, authorizations and certificates material to the conduct of
the Business.  The Company has not received any notice of proceedings relating
to the revocation or modification of any such license, permit, authorization or
certificate which, by itself or in the aggregate, if the subject of an
unfavourable decision, ruling or finding, would have an adverse material effect
on the conduct of the business, operations, financial condition or income of the
Company.  Neither the nature of the Business nor the location or character of
any of the Assets requires the Company to be registered, licensed or otherwise
qualified as an extra-provincial or foreign corporation or to be in good
standing in any jurisdiction other than jurisdictions where it is duly
registered, licensed or otherwise qualified and in good standing for such
purpose.

 
 
(e)
A true copy of the articles and all by-laws of the Company have or will be
delivered to Exchangeco by the Company.  The articles and such by-laws of the
Company constitute all of the organizational documents and by-laws of the
Company, are complete and correct and are in full force and effect.

 
 
(f)
The original or true copies of all corporate records of the Company have or will
be made available to Exchangeco for review.  Such corporate records are complete
and accurate.  All resolutions contained in such records have been duly passed
and all such meetings have been duly called and held.  The share certificate
books, register of shareholders, register of transfer and registers of officers
and directors of the Company are complete and accurate.


 
 

--------------------------------------------------------------------------------

 
- 13 -
 
3.1.2 
Authorized and Issued Capital of the Company

 
 
(a)
The authorized capital of the Company consists of an unlimited number of common
shares without par value. No preferred shares are authorized by the Company. As
of May 20, 2009 there were (a) 12,971,045 Company common shares issued and
outstanding; (b) outstanding Company options to purchase 219,953 Company common
shares (the “Company Options”); (c) outstanding Company Warrants to purchase
1,609,908 Company common shares (the “Company Warrants”); and (d) outstanding
debentures in the aggregate principal amount of $2,000,000, which are
convertible into 2,523,000 Company common shares (the “Company Debentures”).

 
 
(b)
All of the issued and outstanding Company common shares, Company Options,
Company Warrants and Company Debentures are duly authorized and validly issued
and all Company common shares are fully paid and non-assessable.

 
 
(c)
None of the outstanding equity securities or other securities of the Company
were issued in violation of the Securities Act or any other Applicable Law.

 
 
(d)
On Closing, the Company Shareholders will legally and beneficially own their
respective Purchased Shares and Exchangeco shall acquire, good and marketable
title to the Purchased Shares, free and clear of all Encumbrances.  There are no
restrictions on the transfer of the Purchased Shares except those set forth in
the Company's articles of incorporation.

 
3.1.3 
Options and No Shareholders' Agreement

 
 
(a)
Except for the Company common shares, the Company Warrants, the Company Options
and the Company Debentures, no options, warrants, debentures, rights, privileges
or any other rights entitling the holders thereof to acquire any Purchased
Shares or any other security (as defined in the Securities Act (Ontario)) of the
Company are outstanding.  The Company is not, and except as contemplated by this
Agreement will not, be contractually obligated to purchase, redeem or otherwise
acquire any of its outstanding Purchased Shares.

 
 
(b)
Except for the Private Placement investors pursuant to their respective
subscription agreements and the holders of the Company Warrants, Company Options
and Company Debentures, no Person has any oral or written agreement,
subscriptions, options, conversion, pre-emptive or exchange rights, warrants,
repurchase or redemption agreements, registration rights agreements, or other
agreements, claims or commitments of any nature whatsoever or any other right
capable of becoming any of the foregoing (whether legal, equitable, contractual
or otherwise), for the subscription or issuance of any shares or securities of
the Company.

 
 
(c)
The Company is not party to any shareholders' or other agreement affecting the
issued and outstanding shares of the Company or regulating the Company's
affairs.


 
 

--------------------------------------------------------------------------------

 
- 14 -
 
3.1.4 
No Subsidiaries

 
Except for Luxspheres Inc. which is inactive and has no material assets or
liabilities, the Company does not own any shares in any other corporate body and
has no investment or proposed investment in any person which is or would be
material to the business and affairs of the Company.
 
3.1.5 
Absence of Conflicting Agreements

 
None of the execution and delivery of, or the observance and performance by the
Company or the Principal Shareholder of any covenant or obligation under this
Agreement or any Closing Document, or the Closing:
 
 
(a)
contravenes or results in, or will contravene or result in, a violation of or a
default under (with or without the giving of notice or lapse of time, or both)
or in the acceleration of any obligation under:

 
 
(i)
any Applicable Law;

 
 
(ii)
any license or permit issued in favour of the Company;

 
 
(iii)
the articles, by-laws, directors' or shareholders' resolutions of the Company;

 
 
(iv)
the provisions of any material agreement, lease, mortgage, security document,
obligation or instrument to which the Company or the Principal Shareholder is a
party, or by which the Company or the Principal Shareholder is bound or
affected;

 
 
(v)
the provisions of any material Contract to which the Company or the Principal
Shareholder is a party or by which the Company, the Principal Shareholder or the
Assets are bound or affected; or

 
 
(vi)
any Order binding the Company or the Principal Shareholder or the property of
assets of the Company or the Principal Shareholder;

 
 
(b)
relieves any other party to any Contract or Contractual Right of that party's
obligations thereunder or enable it to terminate its obligations thereunder; or

 
 
(c)
results in the creation or imposition of any material Encumbrance on the Company
or any of the material Assets.

 
3.1.6 
Consents, Approvals

 
No consent, approval, license, permit, Order, authorization, registration or
declaration of, or filing with, any Governmental Authority or other person is
required by the Company, any of the Company Shareholders or the Principal
Shareholder in connection with (a) the Closing, or (b) the execution and
delivery by the Company, the Company Shareholders or Principal Shareholder of,
and the performance by the Company, the Company Shareholders or Principal
Shareholder of their respective obligations under, this Agreement or the Closing
Documents to which they are a party.

 
 

--------------------------------------------------------------------------------

 
- 15 -
 
3.1.7 
Litigation

 
Except as set out in the Company Disclosure Schedule, there is no claim, demand,
suit, action, cause of action, dispute, proceeding, litigation, grievance,
arbitration, governmental proceeding or other proceeding including appeals and
applications for review, in progress against, by or relating to the Company, any
Company Shareholders or the Principal Shareholder or affecting the Assets or the
Business nor are any of the same pending or, to the knowledge of the Company or
the Principal Shareholder, threatened.  There is not at present, outstanding or
pending against the Company, any of the Company Shareholders or the Principal
Shareholder, any Order that materially and adversely affects the Business or the
Assets in any way or that in any way relates to this Agreement or the
transactions contemplated hereby.
 
3.1.8 
The Financial Statements

 
The Financial Statements will be prepared in accordance with U.S. GAAP and:
 
 
(a)
will be complete and accurate in all material respects;

 
 
(b)
will accurately disclose all the Assets and liabilities (whether accrued,
absolute, contingent or otherwise) of the Company and present fairly, accurately
and completely in all material respects the financial condition of the Company,
as at the date thereof;

 
 
(c)
will reflect in all material respects all proper accruals, as at the date
thereof and for the period covered thereby; and

 
 
(d)
will contain or reflect adequate reserves for all known liabilities and
obligations of the Company of any nature, whether absolute, contingent or
otherwise, matured or unmatured, as at the date thereof.

 
3.1.9 
Absence of Changes

 
Since January 31, 2009:
 
 
(a)
the Company has conducted the Business in the ordinary course and has not
incurred any material debt, obligation or liability outside of the ordinary
course and has used its best efforts to preserve the Business and the Assets;

 
 
(b)
there has not been any material change in the Condition of the Business, other
than changes in the ordinary course, and such changes have not, either
individually or in the aggregate, been materially adverse or have had or may be
reasonably expected to have, either before or after the Closing Time, a material
adverse effect on the Condition of the Business;


 
 

--------------------------------------------------------------------------------

 
- 16 -
 
 
(c)
there has not been any change in, or the creation of, any Applicable Law, any
termination, amendment or revocation of any material license or any material
damage, destruction, loss, labour dispute or other event, development or
condition of any character (whether or not covered by insurance) which has had,
or could have, a material adverse affect on the Company or the Condition of the
Business; and

 
 
(d)
there has not been any change in the accounting principles, policies, practices
or procedures of the Company or their application to the Company.

 
3.1.10 
Absence of Unusual Transactions

 
Since January 31, 2009, the Company has not:
 
 
(a)
transferred, assigned, sold or otherwise disposed of any of its Assets, or
cancelled any debts or claims, except in the ordinary course;

 
 
(b)
incurred or assumed any obligation or liability (fixed or contingent) other than
obligations or liabilities included in the Financial Statements, and obligations
and liabilities incurred since the date thereof in the ordinary course;

 
 
(c)
suffered extraordinary loss;

 
 
(d)
created any Encumbrance on any of the Assets or suffered or permitted any such
Encumbrance that has arisen on the Assets since that date to remain, except
unsecured obligations and liabilities incurred in the ordinary course;

 
 
(e)
except as contemplated by this Agreement, modified, amended or terminated any
Contract, agreement or arrangement to which it is or was a party, or waived or
released any right which it has or had, other than in the ordinary course;

 
 
(f)
hired or dismissed any employees whose annual salary exceeds $100,000;

 
 
(g)
increased the compensation or benefits paid to any employees other than in the
ordinary course;

 
 
(h)
paid a bonus or other extraordinary payment to any employee other than bonus
payments made in the ordinary course of business which are consistent with past
practices of the Company;

 
 
(i)
entered into any material contracts or arrangements other than in the ordinary
course;

 
 
(j)
incurred any debt, liability or obligation for borrowed money, or incurred any
other debt, liability or obligation except in the ordinary course; or

 
 
(k)
authorized or agreed or otherwise become committed to do any of the foregoing.


 
 

--------------------------------------------------------------------------------

 
- 17 -
 
3.1.11 
Material Contracts

 
All material Contracts and the Contractual Rights are in full force and effect
and are in good standing and the Company is entitled to all benefits thereunder
and is not dependent upon the guarantee of any security by a third party.  A
list of material Contracts and Contractual Rights is set forth in the Company
Disclosure Schedule. The Company has complied with all material terms thereof,
has paid all amounts due thereunder, has not waived any material rights
thereunder and no default or breach exists in respect thereof on the part of any
of the parties thereto and no event has occurred which, after the giving of
notice or the lapse of time or both, would constitute such a default or
breach. All amounts payable to the Company under the material Contracts and
Contractual Rights are still due and owing to the Company without any right of
set off.  The Company is not a party to any material Contract or Contractual
Right which it does not have the capacity to perform.
 
3.1.12 
Accounts Receivable

 
All accounts receivable have been accurately recorded in the books of the
Company are bona fide and are good and collectible at the full face value
thereof, without discount, rebate, set-off or counterclaim, except for proper
and sufficient allowances for doubtful accounts provided for in the books of the
Company and in the Financial Statements.  The Company's rights in respect of
each account receivable and under the security related thereto will be enforced
by the Company in accordance with normal business practices and will not be
waived, modified or compromised in any manner.
 
3.1.13 
Condition of Assets

 
All material tangible Assets of the Company are in good working condition and
good repair having regard to their use and age.
 
3.1.14 
Collective Agreements

 
The Company is not a party, either directly or by operation of law, to any
collective agreement.  No trade union or any person holds bargaining rights with
respect to any of the employees.  There are no threatened or pending union
organizing activities involving the employees.
 
3.1.15 
Benefit Plans

 
 
(a)
All material obligations of the Company under any Benefit Plans have been
satisfied, and there are no outstanding material defaults or violations
thereunder by the Company.

 
 
(b)
All employer payments, contributions or premiums required to be remitted or paid
to or in respect of each Benefit Plan, if applicable, have been paid or remitted
in material compliance with the terms thereof and all Applicable Laws.

 
 
(c)
All material accruals for unpaid vacation pay, premiums for unemployment
insurance, health premiums, pension plan premiums, accrued wages, salaries and
commissions and other employee Benefit Plans have been reflected in the books
and records of the Company.


 
 

--------------------------------------------------------------------------------

 
- 18 -
 
3.1.16 
Insurance

 
The Company has had the Assets insured by reputable insurers against loss or
damage as is appropriate to the Business and the Assets, in such amounts and
against such risks as are customarily carried and insured against by owners of
comparable businesses, properties and assets.  All such policies of insurance
are in full force and effect and the Company is not in material default, whether
as to the payment of premium or otherwise, under the terms of any such policy.
 
3.1.17 
Intellectual Property Rights

 
 
(a)
Rights

 
Except as set forth in the Company Disclosure Schedule, no Intellectual Property
has been registered by or on behalf of the Company or the Principal Shareholder,
nor have any applications for registration been filed in any jurisdiction.
 
 
(b)
Ownership

 
The Company has the right to use and is the owner of all Intellectual Property
and, in respect of copyrighted works, has obtained a waiver of moral rights from
all authors of such works.  For greater certainty, no Related Party other than
the Company has any ownership or other right in the Intellectual Property.  Any
Intellectual Property not owned but being used by the Company is being used only
with the consent of or license from the rightful owner thereof and all such
licenses are in full force and effect.  No Seller has knowledge of any claim of
adverse ownership in the Intellectual Property.
 
 
(c)
Complete

 
The Intellectual Property is sufficient and complete to enable the Company to
carry on the Business as presently conducted.  There are no issues known to the
Company affecting the Company's ability to continue to develop, maintain,
support, and exploit the Intellectual Property that would have a material impact
on the Business.
 
 
(d)
Infringements by the Company

 
To the knowledge of the Company, there is no claim that any products or services
developed, manufactured, produced, used or sold by the Company or any process,
method, packaging, advertising, or material that the Company employs in the
manufacture, marketing, or sale of any such product, or the provision of any
services by the Company, breaches, violates, infringes or interferes with any
rights of any person.

 
 

--------------------------------------------------------------------------------

 
- 19 -
 
 
(e)
Third party Infringements

 
To the knowledge of the Company, there are no infringements of, passing-off
related to, or other interference by third parties with any software or
inventions owned by the Company.
 
 
(f)
Protection of Confidentiality

 
The Company has taken commercially reasonable precautions and made commercially
reasonable efforts to protect the Company's trade secrets and secure the
confidentiality of its customer lists, and other proprietary information.
 
 
(g)
Exploitation

 
No royalty or other fee is required to be paid by the Company to any other
Person in respect of the Intellectual Property and there are no restrictions on
the ability of the Company to exploit or assign all rights in the Intellectual
Property.
 
3.1.18
Workers' Compensation; etc.

 
There are no notices of assessment or any other communications related thereto
which the Company has received from any workplace safety and insurance board or
similar authorities and there are no assessments which have not been paid or
accrued on the date hereof, and there are no facts or circumstances which may
result in a material increase in liability to the Company from any applicable
workers' compensation legislation or applicable employee health and safety,
training or similar legislation, regulations or rules after the Closing Time.
 
3.1.19 
Product Claims

 
There are no claims against the Company in connection with product or service
warranties or the production or sale of defective or inferior products or the
provision of inferior services.
 
3.1.20 
Restrictive Covenants

 
The Company is not a party to or bound or affected by any commitment, agreement
or document which limits the freedom of the Company to compete in any line of
business, transfer or move any of the Assets or operations or which does or
could materially and adversely affect the business practices, operations or
Condition of the Business or the continued operation of the Business after the
Closing.
 
3.1.21
No Joint Venture Interests, etc.

 
The Company, the Company Shareholders and the Principal Shareholder are not
partners, co-tenants, joint venturers or otherwise a participant in any
partnership, joint venture, co-tenancy or other jointly owned business
undertaking which competes with the Company.

 
 

--------------------------------------------------------------------------------

 
- 20 -
 
3.1.22
Books and Records

 
The Books and Records fairly and correctly set out and disclose in all material
respects the financial position of the Company in accordance with good business
practice and all material financial transactions relating to the Business have
been accurately recorded in such Books and Records.
 
3.1.23
GST Registration

 
The Company is registered for purposes of Part IX of the Excise Tax Act
(Canada).
 
3.1.24
Omitted

 
3.1.25
Licenses

 
No licenses or permits of any Governmental Authority are necessary for the
operation of the Business other than licenses or permits required by businesses
in general.
 
3.1.26
Taxes

 
The Company has duly filed or will duly file, on a timely basis, all tax returns
and notices required to be filed by it and has paid all material Taxes which are
due and payable or have been alleged to be due on or prior to the date hereof
(whether or not shown on any tax return), except for Taxes being contested in
good faith. Adequate provision has been made in the Financial Statements for all
Taxes payable for the current taxation year for which tax returns are not yet
required to be filed and for all Taxes relating to taxation years ending on or
before the date hereof.  There are no material tax deficiencies or material
interest or penalties accrued or accruing, or alleged to be accrued or accruing
which have not been provided for.  There are no agreements, waivers, or other
arrangements providing for an extension of time with respect to the filing of
any tax return or the payment of any Taxes by the Company.  There are no
actions, suits, proceedings, investigations or claims, threatened or pending
against the Company in respect of Taxes, nor are there any matters under
discussion with any Governmental Authority relating to Taxes by any such
authority.  The Company has duly collected and remitted all Taxes it was
required to collect and remit.  The Company has not received a refund or credit
for Taxes to which it was not entitled. The Company has withheld from each
payment made to any of its officers, directors, employees, shareholders or
creditors or any non-residents within the meaning of that term as used in the
Income Tax Act (Canada), all Taxes and other amounts which it is required by the
laws to which it is subject to withhold or deduct and has duly remitted all
Taxes and amounts so withheld or deducted to the proper recipients thereof
within the time, and in the manner, required by such laws.
 
3.1.27
Real Property

 
The Company does not own and, since its incorporation, has never owned any real
property.

 
 

--------------------------------------------------------------------------------

 
- 21 -
 
3.1.28
Business in Compliance with Law

 
The operations of the Company are conducted in all material respects, in
compliance with all Applicable Laws of each jurisdiction in which the Business
has been and is carried on and the Company has not received any notice of any
alleged breach of any such Applicable Laws.
 
3.1.29
Environmental Matters

 
The Company has been and is in material compliance with all applicable federal,
provincial, municipal and local laws, statues, ordinances, by-laws, regulations,
orders, directions and decisions rendered by any ministry, department or
administrative or regulatory agency relating to the protection of the
environment or pollutants, containments, chemicals, or industrial, toxic, or
hazardous wastes or substances and to the Company’s and the Principal
Shareholders' knowledge, there are no environmental audits, evaluations,
assessments or studies either planned or underway relating to the Company. No
environmental permits are necessary to operate the Business as presently
conducted.
 
3.1.30
Title to Assets

 
Except as disclosed in the Financial Statements or the Company Disclosure
Schedule, the Company has good and marketable title to all of the Assets, free
and clear of all Encumbrances.  No property or assets of the Company have been
taken or expropriated by any federal, provincial, municipal or other authority
nor have any notice or proceedings in respect thereof been given or commenced
nor is the Company aware of any intent or proposal to give any such notice or
commence any such proceeding.
 
3.1.31
Inventory

 
The Inventory shown on the Financial Statements consists of, and the Inventory
acquired after the date of the execution of this Agreement will consist of,
items of a quality and quantity usable or saleable in the ordinary course of the
Business.  The value of obsolete materials and of materials of below standard
quality have been written down on the Financial Statements to realizable market
value, or adequate reserves have been provided, all in accordance with U.S.
GAAP.
 
3.1.32
Directors, Officers and Employees of the Company

 
The Company Disclosure Schedule contains a list of all employees, officers,
directors and other personnel of the Company together with the current job title
and the annual remuneration rate for each such person and a statement of the
full amount of all remuneration paid by the Company to each such person and to
any director of the Company during the period commencing on November 1, 2007 and
ended October 31, 2008 and all amounts owing (including amounts in respect of
accrued but unpaid compensation) to such persons as of the date of this
Agreement. None of the directors or officers of the Company are or have ever
been subject to prior regulatory, criminal or bankruptcy proceedings in Canada
or elsewhere.  No present or former officer, director or shareholder of the
Company has any cause of action, or other claim whatsoever, against, or owes any
amount to, the Company except for any claims in the ordinary course of the
business such as for accrued wages, accrued vacation pay and accrued benefits
under any Benefit Plans the particulars of which have been disclosed to
Exchangeco.  To the best of the knowledge of the Company and the Principal
Shareholder, there have not been and there are not currently any material
disagreement or other difficulties with any of the employees of the Company
which are adversely affecting or could reasonably adversely affect, in a
material manner, the carrying on of the business of the Company.

 
 

--------------------------------------------------------------------------------

 
- 22 -
 
3.1.33
Related Party Transactions

 
Except as disclosed in the Company Disclosure Schedule, no Related Party has or
has had:
 
 
(a)
borrowed money from or loaned money to the Company;

 
 
(b)
any contractual relationship with the Company;

 
 
(c)
any claim, express or implied, of any kind whatsoever against the Company;

 
 
(d)
any interest in any property or assets owned or used by the Company; or

 
 
(e)
any engagement in any other transaction with the Company (other than employment
relationships at the salaries disclosed in the Company Disclosure Schedule).

 
3.1.34
Independent Contractors

 
Each of the independent contractors who provides services to the Company and who
is listed on the Company Disclosure Schedule does not provide services
exclusively to the Company.
 
3.1.35
Full Disclosure

 
The representations and warranties of the Company and the Principal Shareholder
contained in this Agreement and in the Related Agreements do not contain any
untrue statement of a material fact.
 
3.2
Representations and Warranties of JAG

 
As at the date of this Agreement, except as set forth on the JAG Disclosure
Schedule, each of JAG and Exchangeco represents and warrants to the Company and
the Principal Shareholder as set out in the following Subsections of this
Section, and acknowledge that the Company and the Principal Shareholder are
relying upon such representations and warranties in entering into this
Agreement.
 

--------------------------------------------------------------------------------

- 23 -
 
3.2.1
Authorization

 
 
(a)
JAG is a corporation duly incorporated, organized and validly subsisting under
the laws of the State of Nevada.  No proceedings have been taken or authorized
by JAG or, to the best of JAG's knowledge, by any other person, with respect to
the bankruptcy, insolvency, liquidation, dissolution or winding up of JAG.  JAG
is duly qualified to do business as a foreign corporation in State of Florida.

 
 
(b)
JAG has all necessary power and capacity to execute and deliver, and to observe
and perform its covenants and obligations under, this Agreement and the Closing
Documents to which it is a party.  JAG has taken all action necessary to
authorize the execution and delivery of, and the observance and performance of
its covenants and obligations under, this Agreement and the Closing Documents to
which it is a party.

 
 
(c)
This Agreement and each Closing Document to which JAG is a party has been duly
executed and delivered by JAG, and this Agreement and each Closing Document to
which JAG is a party constitute a valid and binding obligation of JAG
enforceable against JAG in accordance with its terms.

 
3.2.2
Absence of Conflicting Agreements

 
None of the execution and delivery of, or the observance and performance by JAG
of, any covenant or obligation under, this Agreement and the Closing Documents
to which it is a party or the Closing contravenes or results in (with or without
the giving of notice or lapse of time, or both) or will contravene or violate in
any material respect or result in any material breach or default of, or
acceleration of any obligation under:
 
 
(a)
any Applicable Law;

 
 
(b)
any license of JAG;

 
 
(c)
JAG's articles or by-laws or any directors' or shareholders' resolutions of JAG;
or

 
 
(d)
any agreement, lease, mortgage, security document, obligation or instrument to
which JAG is a party or by which JAG or its assets is affected or bound.

 
3.2.3
Consents and Approvals

 
No consent, approval, licence, Order, authorization, registration or declaration
of, or filing with, any Governmental Authority is required by JAG in connection
with:
 
 
(a)
the Closing;

 
 
(b)
the execution and delivery by JAG of this Agreement or any Closing Document to
which it is a party; or

 
 
(c)
the observance and performance by JAG of its obligations under this Agreement or
any Closing Documents to which it is a party.


 
 

--------------------------------------------------------------------------------

 
- 24 -
 
3.2.4
Capitalization

 
 
(a)
The authorized capital stock of JAG consists of (i) 500,000,000 shares of JAG
Common Shares, (ii) 440,000 shares of Class B common stock, par value $0.00001
per share, of which 400,000 shares have been designated as Series 2 Class B
common stock (“JAG Series 2 Class B Common Shares”) and 40,000 shares have been
designated as Series 3 Class B Common Stock (“JAG Series 3 Class B Common
Shares”) and (iii) 50,000,000 shares of preferred stock, par value $0.00001 per
share (“JAG Preferred Shares”).  As of May 20, 2009:  (iv) 67,503,004 JAG Common
Shares were issued and outstanding, (v) 380,931 shares of JAG Series 2 Class B
Common Stock were issued and outstanding, (vi) 21,500 shares of JAG Series 3
Class B Common Stock were issued and outstanding, and (vii) no JAG Preferred
Shares were issued and outstanding.  The number of JAG Common Shares outstanding
includes several classes of stock the shares of which were converted into the
right to receive shares of JAG common stock upon surrender thereof in JAG’s
recapitalizations in 2002 and 2004.  As of May 20, 2009, there were 175,346
Series 1 Class B common shares, 1,080,028 Class A common shares and 123,277
original JagNotes.com Inc. common shares that remain unsurrendered. The JAG
Common Shares, JAG Series 2 Class B Common Shares and JAG Series 3 Class B
Common Shares are referred to herein collectively as the “JAG  Company Shares”).

 
 
(b)
As of May 20, 2009, there were outstanding JAG warrants to purchase 4,250,000
JAG Common Shares (the “JAG Warrants”).

 
 
(c)
As of May 20, 2009, there were outstanding (and committed to be issued) JAG
options to purchase 2,750,000 JAG Common Shares (the “JAG Options”).

 
 
(d)
All of the issued and outstanding JAG Company Shares, JAG Options and JAG
Warrants are duly authorized and validly issued and all JAG Company Shares are
fully paid and non-assessable. Upon consummation of the transactions
contemplated herein, JAG Common Shares issued hereunder on Closing and JAG
Common Shares issuable upon exchange of the Exchangeable Shares are duly
reserved, allotted, authorized and will be validly issued, fully paid,
non-assessable and free and clear of all Encumbrances.  Subject to the accuracy
of the representations and warranties of the Company and the Principal
Shareholder set forth in Section 3.1, JAG Common Shares to be issued or issuable
hereunder will be issued in a transaction exempt from registration under the
Securities Act, all applicable "blue sky laws" and Canadian Securities Laws.


 
 

--------------------------------------------------------------------------------

 
- 25 -
 
 
(e)
None of the outstanding equity securities or other securities of JAG were issued
in violation of the Securities Act or any other Applicable Law.  Except for the
JAG Company Shares, the JAG Warrants, the JAG Options and the redemption rights
with respect to the JAG Series 2 Class B Common Shares and the JAG Series 3
Class B Common Shares, there are no subscriptions, options, conversion,
pre-emptive or exchange rights, warrants, repurchase or redemption agreements,
registration rights agreements, or other agreements, claims or commitments of
any nature whatsoever obligating JAG to issue, transfer, deliver or sell, or
cause to be issued, transferred, delivered or sold, repurchased or redeemed,
additional shares of the capital stock or other securities of JAG or obligating
JAG to register any of JAG securities under the U.S. Securities Laws or
obligating JAG to grant, extend or enter into any such agreement.  JAG does not
own or have any contract or agreement to acquire, any equity securities or other
securities of any Person or any direct or indirect equity or ownership interest
in any other business.

 
3.2.5
JAG Financial Statements

 
The JAG Financial Statements have been prepared in accordance with U.S. GAAP
and:
 
 
(a)
are complete and accurate in all material respects;

 
 
(b)
accurately disclose all the Assets and liabilities (whether accrued, absolute,
contingent or otherwise) of JAG and present fairly, accurately and completely in
all material respects the financial condition of JAG, as at the date thereof;

 
 
(c)
reflect in all material respects all proper accruals, as at the date thereof and
for the period covered thereby; and

 
 
(d)
contain or reflect adequate reserves for all liabilities and obligations of JAG
of any nature, whether absolute, contingent or otherwise, matured or unmatured,
as at the date thereof.

 
3.2.6
SEC Documents

 
 
(a)
All statements, reports, schedules, forms, exhibits and other documents required
to have been filed by JAG with the SEC since the date of incorporation of JAG
(the "SEC Documents") have been so filed and JAG is not delinquent in respect of
any such required filings.  JAG and its Subsidiaries are engaged only in the
business described in the SEC Documents and the SEC Documents contain a complete
and accurate description in all material respects of the business of JAG and its
Subsidiaries, taken as a whole.

 
 
(b)
At the time of filing thereof, the SEC Documents complied as to form in all
material respects with the requirements of the Exchange Act and did not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading.  JAG is not (with or
without the lapse of time or the giving of notice, or both) in breach or default
of any material contract and, to the best knowledge of JAG, no other party to
any material contract is (with or without the lapse of time or the giving of
notice, or both) in breach or default of any material contract.  Neither JAG nor
any of its Affiliates has received any notice of the intention of any party to
terminate any material contract.


 
 

--------------------------------------------------------------------------------

 
- 26 -
 
 
(c)
Each registration statement and any amendment thereto filed by JAG since January
1, 2007 pursuant to the Securities Act and the rules and regulations thereunder,
as of the date such statement or amendment became effective, complied as to form
in all material respects with the Securities Act and did not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements made therein, in
light of the circumstances under which they were made, not misleading; and each
prospectus filed pursuant to Rule 424(b) under the Securities Act, as of its
issue date and as of the closing of any sale of securities pursuant thereto did
not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading.

 
3.2.7
Intellectual Property

 
 
(a)
Rights

 
No patents, trade-marks, service marks, copyright, industrial designs and
circuit topography have been registered by or on behalf of JAG, nor have any
applications for registration been filed in any jurisdiction.
 
 
(b)
Ownership

 
JAG has the right to use and is the owner of all of its intellectual property
and, in respect of copyrighted works, has obtained a waiver of moral rights from
all authors of such works.  For greater certainty, no Related Party other than
JAG has any ownership or other right in its intellectual property.  Any JAG
intellectual property not owned but being used by JAG is being used only with
the consent of or license from the rightful owner thereof and all such licenses
are in full force and effect.  JAG has no knowledge of any claim of adverse
ownership in its intellectual property.
 
 
(c)
Infringements by JAG

 
There is no claim that any products or services developed, manufactured,
produced, used or sold by JAG or any process, method, packaging, advertising, or
material that JAG employs in the manufacture, marketing, or sale of any such
product, or the provision of any services by JAG, breaches, violates, infringes
or interferes with any rights of any person.
 
 
(d)
Third party Infringements

 
There are no infringements of, passing-off related to, or other interference by
third parties with any software or inventions owned by JAG.

 
 

--------------------------------------------------------------------------------

 
- 27 -
 
 
(e)
Protection of Confidentiality

 
JAG has taken commercially reasonable precautions and made commercially
reasonable efforts to protect JAG's trade secrets and secure the confidentiality
of its customer lists, and other proprietary information.
 
 
(f)
Exploitation

 
No royalty or other fee is required to be paid by JAG to any other Person in
respect of JAG's intellectual property and there are no restrictions on the
ability of JAG to exploit or assign all rights in its intellectual property.
 
3.2.8
Environmental Matters

 
JAG has been and is in material compliance with all applicable federal,
provincial, municipal and local laws, statues, ordinances, by-laws, regulations,
orders, directions and decisions rendered by any ministry, department or
administrative or regulatory agency relating to the protection of the
environment or pollutants, containments, chemicals, or industrial, toxic, or
hazardous wastes or substances and to JAG' knowledge, there are no environmental
audits, evaluations, assessments or studies either planned or underway relating
to JAG.
 
3.2.9 
Litigation

 
There is no claim, demand, suit, action, cause of action, dispute, proceeding,
litigation, grievance, arbitration, governmental proceeding or other proceeding
including appeals and applications for review, in progress against, by or
relating to JAG nor are any of the same pending or, to the knowledge of any of
JAG, threatened.  There is not at present, outstanding or pending against JAG,
any Order that materially and adversely affects JAG in any way or that in any
way relates to this Agreement or the transactions contemplated hereby.
 
3.2.10
Internal Controls

 
JAG is in compliance with the provisions of the Sarbanes-Oxley Act of 2002
currently applicable to JAG.  JAG maintains a system of internal accounting
controls sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management's general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with U.S. GAAP and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management's general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.  JAG has established disclosure
controls and procedures (as defined in Exchange Act Rules 13a-14 and 15d-14) for
JAG and designed such disclosure controls and procedures to ensure that material
information relating to JAG is made known to the certifying officers by others
within those entities, particularly during the period in which JAG' most
recently filed period report under the Exchange Act, as the case may be, is
being prepared.  JAG' certifying officers have evaluated the effectiveness of
JAG' controls and procedures as of the end of the period covered by the most
recently filed periodic report under the Exchange Act (the "Evaluation
Date").  JAG presented in its most recently filed periodic report under the
Exchange Act the conclusions of the certifying officers about the effectiveness
of the disclosure controls and procedures based on their evaluations as of the
Evaluation Date.  Since the Evaluation Date, there have been no significant
changes in JAG' internal controls (as such term is defined in Item 307 of
Regulation S-B) or, to the best knowledge of JAG, in other factors that could
significantly affect JAG' internal controls.

 
 

--------------------------------------------------------------------------------

 
- 28 -
 
3.2.11 
Tax Matters

 
Each of JAG and its Subsidiaries has prepared and filed all tax returns required
to have been filed by JAG or such Subsidiary with all appropriate governmental
agencies and paid all taxes shown thereon or otherwise owed by it.  The charges,
accruals and reserves on the books of JAG in respect of taxes for all fiscal
periods are adequate in all material respects, and there are no material unpaid
assessments against JAG or any Subsidiary nor, to the best knowledge of JAG, any
basis for the assessment of any additional taxes, penalties or interest for any
fiscal period or audits by any federal, state or local taxing authority except
for any assessment which is not material to JAG and its Subsidiaries, taken as a
whole.  All taxes and other assessments and levies that JAG or any Subsidiary is
required to withhold or to collect for payment have been duly withheld and
collected and paid to the proper governmental entity or third party when
due.  There are no tax liens or claims pending or, to the best knowledge of JAG,
threatened against JAG or any Affiliate or any of their respective assets or
properties.  There are no outstanding tax sharing agreements or other such
arrangements between JAG and any Subsidiary or other corporation or
entity.  Neither JAG nor its Affiliates are currently undergoing any audit by a
taxing authority, or has waived or extended any statute of limitations at the
request of any taxing authority.
 
3.2.12 
Full Disclosure

 
The representations and warranties of JAG contained in this Agreement and in the
Related Agreements do not contain any untrue statement of a material fact.
 
3.2.13 
Exchangeco and Callco

 
 
(a)
Each of Exchangeco and Callco is a corporation duly incorporated, organized and
validly existing in good standing under the Business Corporations Act (Ontario).
No proceedings have been taken or authorized by JAG or, to the best of the
knowledge of JAG, by any other person, with respect to the bankruptcy or
insolvency of Exchangeco or Callco, or the liquidation, dissolution or winding
up of Exchangeco or Callco.

 
 
(b)
Each of Exchangeco and Callco has the power and capacity to execute and deliver,
and to observe and perform its covenants and obligations under, the Closing
Documents to which it is a party.

 
 
(c)
This Agreement and each Closing Document to which Exchangeco or Callco is a
party has been duly executed and delivered by Exchangeco or Callco, as
applicable, and this Agreement and each of the Closing Documents constitute a
valid and binding obligation of Exchangeco and Callco enforceable against
Exchangeco and Callco in accordance with their respective terms.


 
 

--------------------------------------------------------------------------------

 
- 29 -
 
 
(d)
Each of Exchangeco and Callco has all necessary power and authority to own or
lease its assets and to carry on its business as at present carried on.  Each of
Exchangeco and Callco possesses all licenses, permits, authorizations and
certificates material to the conduct of its business.  Neither Exchangeco nor
Callco has received any notice of proceedings relating to the revocation or
modification of any such license, permit, authorization or certificate which, by
itself or in the aggregate, if the subject of an unfavourable decision, ruling
or finding, would have an adverse material effect on the conduct of the
business, operations, financial condition or income of Exchangeco or
Callco.  Neither the nature of its business nor the location or character of any
of its assets requires Exchangeco or Callco to be registered, licensed or
otherwise qualified as an extra-provincial or foreign corporation or to be in
good standing in any jurisdiction other than jurisdictions where it is duly
registered, licensed or otherwise qualified and in good standing for such
purpose.

 
 
(e)
A true copy of the articles and all by-laws of Exchangeco and Callco have or
will be delivered to the Company by Exchangeco.  The articles and such by-laws
of Exchangeco and Callco constitute all of the organizational documents and
by-laws of Exchangeco and Callco, are complete and correct and are in full force
and effect.

 
 
(f)
The original or true copies of all corporate records of Exchangeco and Callco
have been made available to the Company's solicitors for review.  Such corporate
records are complete and accurate.  All resolutions contained in such records
have been duly passed and all such meetings have been duly called and held.  The
share certificate books, register of shareholders, register of transfer and
registers of officers and directors of Exchangeco and Callco are complete and
accurate.

 
 
(g)
Exchangeco and Callco were incorporated on May 22, 2009 for the purpose of the
transactions contemplated herein.  Neither Exchangeco nor Callco has any
liabilities or obligations except for those arising out of or in connection with
this Agreement and the Closing Documents.

 
3.2.14 
Authorized and Issued Capital of Exchangeco and Callco

 
The authorized capital of each of Exchangeco and Callco consists of an unlimited
number of common shares without par value of which one (1) common share of
Exchangeco and one (1) common share of Callco are issued and outstanding as
fully paid and non-assessable shares.
 
3.2.15 
Valid Issuance of Exchangeable Shares

 
The Exchangeable Shares issued on Closing will be duly and validly created,
authorized and issued as fully paid and non-assessable shares.

 
 

--------------------------------------------------------------------------------

 
- 30 -
 
3.3
Qualification of Representations and Warranties

 
Any representation or warranty made by a party as to the enforceability of this
Agreement or any of the Closing Documents subject to the following
qualifications:
 
 
(a)
specific performance, injunction and other equitable remedies are discretionary
and, in particular, may not be available where damages are considered an
adequate remedy; and

 
 
(b)
enforcement may be limited by bankruptcy, insolvency, liquidation,
reorganization, reconstruction and other laws generally affecting enforceability
of creditors' rights.

 
3.4 
Non-Waiver

 
 
(a)
No investigations made by or on behalf of JAG or Exchangeco at any time shall
waive, diminish the scope of or otherwise affect any representation or warranty
made by the Company and the Principal Shareholder in this Agreement. No waiver
by JAG or Exchangeco of any condition, in whole or in part, shall operate as a
waiver of any other condition.

 
 
(b)
No investigation made by or on behalf of the Company or the Principal
Shareholder at any time shall waive, diminish the scope of or otherwise affect
any representation or warranty made by JAG or Exchangeco in this Agreement.  No
waiver by the Company or the Principal Shareholder of any condition, in whole or
in part, shall operate as a waiver of any other condition.

 
3.5 
Survival of Representations and Warranties

 
 
(a)
Subject to Subsection (b), all representations, warranties and covenants
contained in this Agreement on the part of each of the parties shall survive the
Closing without time limit.

 
 
(b)
Representations and warranties, concerning Environmental matters set out in
Section 3.1.29 and 3.2.8, shall survive for a period of 5 years from the Closing
Date.  Representations and warranties concerning tax matters set out in Section
3.1.26 and 3.2.11 shall survive for a period of ninety days after the relevant
authorities shall no longer be entitled to assess liability for Taxes against
the Company for any particular taxation year ended on or prior to the Closing
Date, having regard without limitation, to any waivers given by the Company with
the consent of the Company in respect of any taxation year.  Subject to
Subsection (c), all other representations and warranties shall only survive for
a period of 2 years from the Closing Date.  If no claim shall have been made
under this Agreement against a party for any incorrectness in or breach of any
representation or warranty made in this Agreement prior to the expiry of these
survival periods, such party shall have no further liability under this
Agreement with respect to such representation or warranty.


 
 

--------------------------------------------------------------------------------

 
- 31 -
 
 
(c)
Notwithstanding the limitations set out in Subsection (b) any claim which is
based on representations and warranties set forth in Subsections 3.1.1, 3.1.2,
3.1.3, 3.2.1 or 3.2.14 or any intentional misrepresentation or fraud may be
brought at any time.

 
ARTICLE 4
OTHER COVENANTS OF THE PARTIES
 
4.1
 Access and Investigation.

 
 
(a)
During the period from the date of this Agreement through the Closing Time (the
"Pre-Closing Period"), the Company shall, and the Principal Shareholder shall
cause the Company to:

 
(i) provide Exchangeco and Exchangeco's Representatives with reasonable access
to the Company's Representatives, personnel and assets and to all Books and
Records; and
 
(ii) provide Exchangeco and Exchangeco's Representatives with copies of such
Books and Records as Exchangeco or Exchangeco’s Representatives may reasonably
request.
 
 
(b)
During the Pre-Closing Period, JAG shall:

 
 
(i)
provide the Company with reasonable access to JAG's Representatives, personnel
and assets and to all books and records; and

 
 
(ii)
provide the Company with copies of such books and records of JAG or Exchangeco
as the Company may reasonably request.

 
4.2
 Operation of the Company's Business.

 
 
(a)
During the Pre-Closing Period the Company shall conduct, and the Principal
Shareholder shall ensure that the Company conducts, its business and operations
(i) in the ordinary course and in accordance with past practices, and (ii) in
compliance with all Applicable Law and the requirements of all Contracts and
Collateral Rights.

 
 
(b)
During the Pre-Closing Period the Company shall not, and the Principal
Shareholder shall cause the Company not to (without the prior written consent of
Exchangeco and JAG):

 
 
(i)
declare or pay any dividend or make any other distribution in respect of any
Purchased Shares;

 
 
(ii)
sell, issue, grant or authorize the issuance or grant of (i) any securities,
other than Company common shares required to be issued as a result of the
conversion of any Company Debentures or the exercise of any Company Options or
Company Warrants or (ii) any instrument convertible or exercisable into or
exchangeable for any securities of the Company;


 
 

--------------------------------------------------------------------------------

 
- 32 -
 
 
(iii)
amend or permit the adoption of any amendment to the Articles of Incorporation
or by-laws of the Company, or effect or authorize any recapitalization,
reclassification of shares, stock split, reverse stock split or similar
transaction;

 
 
(iv)
adopt a plan of complete or partial liquidation or dissolution or resolutions
providing for or authorizing such a liquidation or a dissolution;

 
 
(v)
form any subsidiary or acquire any equity interest or other interest in any
other entity;

 
 
(vi)
lend money to any person or entity, or incur or guarantee any indebtedness
(except that the Company may make routine borrowings in the ordinary course of
business and in accordance with past practices);

 
 
(vii)
pay any bonus or make any profit-sharing or similar payment to, or increase the
amount of the wages, salary, commissions, fringe benefits or other compensation
or remuneration payable to, any of its employees, directors or officers.

 
 
(viii)
change any of its methods of accounting or accounting practices in any respect
except as required by generally accepted accounting principles;

 
 
(ix)
make any material tax election;

 
 
(x)
enter into any material transaction or take any other material action outside
the ordinary course of business or inconsistent with past practices;

 
 
(xi)
authorize, agree, commit or enter into any of the actions described in clauses
"(a)" through "(k)" of this Subsection (b).

 
4.3
Operation of JAG's Business.

 
 
(a)
During the Pre-Closing Period JAG shall conducts its business and operations
(i) in the ordinary course and in accordance with past practices, and (ii) in
compliance with all Applicable Law.

 
 
(b)
During the Pre-Closing Period, JAG shall not, and shall not permit its
Affiliates to (without the prior written consent of the Company):

 
 
(i)
declare or pay any dividend or make any other distribution in respect of any
common stock;


 
 

--------------------------------------------------------------------------------

 
- 33 -
 
 
(ii)
sell, issue, grant or authorize the issuance or grant of (i) any securities or
(ii) any instrument convertible into or exchangeable for any securities of JAG,
except pursuant to rights previously granted;

 
 
(iii)
amend or permit the adoption of any amendment to the Certificate of
Incorporation or by-laws of the Company, or effect or authorize any
recapitalization, reclassification of shares, stock split, reverse stock split
or similar transaction;

 
 
(iv)
adopt a plan of complete or partial liquidation or dissolution or resolutions
providing for or authorizing such a liquidation or a dissolution;

 
 
(v)
form any subsidiary or acquire any equity interest or other interest in any
other entity;

 
 
(vi)
lend money to any person or entity, or incur or guarantee any indebtedness
(except that JAG may make routine borrowings in the ordinary course of business
and in accordance with past practices);

 
 
(vii)
pay any bonus or make any profit-sharing or similar payment to, or increase the
amount of the wages, salary, commissions, fringe benefits or other compensation
or remuneration payable to, any of its employees, directors or officers;
provided, however, that nothing herein shall prevent JAG or any of its
Subsidiaries from paying to the JAG Executives any wages, salary, fringe
benefits or other compensation or remuneration to which they are entitled under
their employment agreements.

 
 
(viii)
change any of its methods of accounting or accounting practices in any respect
except as required by generally accepted accounting principles;

 
 
(ix)
make any material tax election;

 
 
(x)
enter into any material transaction or take any other material action outside
the ordinary course of business or inconsistent with past practices;

 
 
(xi)
authorize, agree, commit or enter into any of the actions described in clauses
"(a)" through "(k)" of this Subsection (b).

 
4.4
Delivery of Audited Financial Statements by the Company

 
The Company shall deliver, and the Principal Shareholder shall cause the Company
to deliver, the Financial Statements to JAG no later than June 1, 2009.
 

--------------------------------------------------------------------------------

- 34 -
 
4.5 
Preparation of Pro Forma Financials

 
Promptly after receipt by JAG of the Financials, the Company Shareholder
Exchange Notices (pursuant to Section 2.4.1) and the Debenture Notices (pursuant
to Section 4.13), JAG shall cause its accountants and auditors to prepare the
pro forma financials necessary for inclusion in the Form 8-K to be filed in
connection with the Closing (the “Acquisition 8-K”). The Company shall promptly
cooperate with, and shall cause its accountants and auditors to promptly
cooperate with, JAG and its accountants and auditors in addressing and resolving
any issues that may arise, or clarifications that may be needed, relating to the
Financials and the pro forma financials.
 
4.6 
Support Agreement and Exchange Rights Agreement

 
 
(a)
The relevant parties shall enter into the Support Agreement and the Exchange
Rights Agreement within such time frame prior to the completion of the
Acquisition 8-K so as to permit the timely delivery of the final version of the
Acquisition 8-K to the Private Placement investors in accordance with
subparagraph 4.8 below.

 
 
(b)
JAG and the Company shall cooperate in the preparation of the Form 8-K to be
filed in connection with the Support Agreement and the Exchange Rights
Agreement, which shall be filed by JAG within the required time period following
the execution of such agreements by the respective parties.

 
4.7 
Preparation and Filing of Acquisition 8-K

 
JAG and the Company shall cooperate in the preparation of the Acquisition 8-K,
which shall be filed by JAG on, or immediately following, the Closing Date.
 
4.8 
Delivery of Final Form 8-K to Private Placement Investors

 
When the final version of the 8-K is completed and ready to be filed, the
Company shall deliver a copy of such 8-K to the Private Placement investors, for
their review in accordance with the Private Placement subscription agreements,
not less than ten (10) days prior to the Closing Date.
 
4.9 
Preparation and Filing of Schedule 14F-1 Information Statement

 
JAG shall, not less than ten (10) days prior to the Closing, file with the SEC
and mail to its stockholders a Schedule 14F-1 Information Statement pursuant to
Section 14(f) of the Exchange Act (the “Schedule 14F”) setting forth, among
other information required to be disclosed therein, the members of the Board of
Directors of JAG to take office post-Closing. The Company and the Principal
Shareholder shall assist JAG in the preparation of the Schedule 14F.
 
4.10
Resignation of JAG Executives



 
(a)
The members of the Board of Directors of JAG immediately prior to the Closing
shall deliver letters of resignation to JAG effective on the latest to occur of
(i) ten days after the mailing of the Schedule 14F to JAG’s stockholders or (ii)
ten days after filing the Schedule 14F with the SEC.

 

 
 

--------------------------------------------------------------------------------

 
- 35 -
 
 
(b)
The members of the Board of Directors or members of JAG’s subsidiaries
immediately prior to the Closing shall deliver letters of resignation to each
applicable subsidiary, such resignations to be effective upon Closing.

 
 
(c)
The officers of JAG and its subsidiaries immediately prior to the Closing shall
deliver letters of resignation to JAG and each applicable subsidiary, such
resignations to be effective upon Closing.

 
4.11 
Consulting Agreements with Former JAG Executives

 
On the Closing Date and immediately following their resignation, the JAG
Executives shall enter into consulting agreements with JAG (or one of its
subsidiaries), upon terms and conditions to be agreed upon prior to the Closing,
so as to assist the Company in connection with various matters during an agreed
upon transition period.
 
4.12 
Long-Term Incentive Plan and S-8 Registration Statement

 
(a)
The parties acknowledge that JAG currently maintains the JAG 1999 Long-Term
Incentive Plan (as amended to date, the “LTIP”) pursuant to which stock options
and other stock-based incentives are issuable to employees and consultants of
JAG.  The parties hereby agree that JAG shall continue to maintain the LTIP
until there are no longer any stock options or other stock-based incentives
remaining outstanding thereunder.

 
(b)
The parties hereby acknowledge that as of the date hereof six million shares of
Parent Common Stock issuable pursuant to the LTIP have been registered for
resale pursuant to a Form S-8 Registration Statement filed with the SEC (the
Form S-8 registration statement outstanding as of the Closing Date being the
“S-8 Registration Statement”). JAG shall maintain the S-8 Registration Statement
in effect following the Closing until the date on which all of the JAG Common
Shares subject to outstanding stock options or other stock based incentives have
been sold by the applicable holders.  In the event that the SEC, at anytime,
issues a stop order suspending the effectiveness of the S-8 Registration
Statement, JAG shall promptly notify all holders of record of stock options
and/or other stock-based incentives, then outstanding pursuant to the LTIP, and
shall promptly take any and all actions necessary to cause there to be an
effective Registration Statement on Form S-8 in effect for the resale of such
JAG Common Shares. On, or prior to, the Closing Date, JAG shall file an S-8
Registration Statement, with reoffer prospectus, covering the resale of the JAG
Executives’ options then outstanding (or to be outstanding) under the LTIP.

 

--------------------------------------------------------------------------------

- 36 -
 
4.13
Conversion of Company Debentures

 
Immediately prior to the Closing, the Company and the Principal Shareholder
shall cause the holders of the Company Debentures (the “Debenture Holder(s)”) to
convert their respective debentures (and all accrued interest thereon through
the date of conversion) into Company common shares immediately prior to the
Closing. In connection with such conversions the Company and the Principal
Shareholder shall cause each Debenture Holder to properly complete, execute and
deliver to JAG and Exchangeco the Debenture Notice no later than June 1,
2009.  Upon conversion of the Company Debentures in accordance with the terms of
the Debenture Notice, the Company Debentures will be cancelled and the holders
of the Company Debentures will be issued 2,523,000 Company common shares, which
will then be exchanged for the pro-rata number of JAG Common Shares or
Exchangeable Shares at the Closing in accordance with the terms of this
Agreement.
 
4.14
Exchange of Company Warrants

 
At the Closing, all of the Company Warrants will be cancelled and exchanged for
warrants of JAG in accordance with the terms of each Company Warrant.
 
4.15 
Exchange of Company Options

 
At the Closing, all Company Options, to the extent not exercised prior to the
Closing, shall be cancelled and exchanged for (a) new options to purchase a
number of JAG Common Shares equal to the number of CardioGenics common shares
into which the cancelled Company Options were exercisable or (b) a number of JAG
Common Shares equal to the number of CardioGenics common shares into which the
cancelled Company Options were exercisable.
 
4.16 
Name Change; Post-Closing Information Statement

 
Immediately following the Closing, JAG shall file with the SEC and mail to it’s
stockholders an appropriate Information Statement providing for (a) the change
of JAG’s name to “CardioGenics Holdings, Inc.”  and (b) such other matters as
JAG may deem necessary or appropriate.
 
4.17 
Exchange Listing

 
After the Closing, and upon JAG meeting the minimum listing requirements for the
American Stock Exchange or the NASDAQ Capital Market, JAG shall promptly file
and use its commercially reasonable efforts to achieve an exchange listing for
JAG.
 
4.18 
Notification

 
 
(a)
During the Pre-Closing Period, the Company and the Principal Shareholder, as the
case may be, shall promptly notify Exchangeco and JAG in writing of:

 
 
(i)
the discovery by the Company and/or the Principal Shareholder of any event,
condition, fact or circumstance that occurred or existed on or prior to the date
of this Agreement and that caused or constitutes an inaccuracy in or breach of
any representation or warranty made by the Company or the Principal Shareholder
in this Agreement;


 
 

--------------------------------------------------------------------------------

 
- 37 -
 
 
(ii)
any event, condition, fact or circumstance that occurs, arises or exists after
the date of this Agreement and that would cause or constitute an inaccuracy in
or breach of any representation or warranty made by the Company and/or the
Principal Shareholder in this Agreement if (A) such representation or warranty
had been made as of the time of the occurrence, existence or discovery of such
event, condition, fact or circumstance, or (B) such event, condition, fact or
circumstance had occurred, arisen or existed on or prior to the date of this
Agreement;

 
 
(iii)
any breach of any covenant or obligation of the Company and/or the Principal
Shareholder; and

 
 
(iv)
any event, condition, fact or circumstance that is likely to make the timely
satisfaction of any condition set forth in Section 5.2 or Section 5.3 impossible
or unlikely.

 
 
(b)
During the Pre-Closing Period, JAG shall promptly notify the Company in writing
of:

 
 
(i)
the discovery by JAG or its Affiliates of any event, condition, fact or
circumstance that occurred or existed on or prior to the date of this Agreement
and that caused or constitutes an inaccuracy in or breach of any representation
or warranty made by JAG or Exchangeco in this Agreement;

 
 
(ii)
any event, condition, fact or circumstance that occurs, arises or exists after
the date of this Agreement and that would cause or constitute an inaccuracy in
or breach of any representation or warranty made by JAG or Exchangeco in this
Agreement if (A) such representation or warranty had been made as of the time of
the occurrence, existence or discovery of such event, condition, fact or
circumstance, or (B) such event, condition, fact or circumstance had occurred,
arisen or existed on or prior to the date of this Agreement;

 
 
(iii)
any breach of any covenant or obligation of JAG, Callco or Exchangeco; and

 
 
(iv)
any event, condition, fact or circumstance that is likely to make the timely
satisfaction of any condition set forth in Section 5.2 or Section 5.3 impossible
or unlikely.

 
4.19 
Confidential Information

 
The Company and the Principal Shareholder agree that he, she or it shall not,
without the prior written consent of Exchangeco, permit the communication or
disclosure, directly or indirectly, of any Confidential Information of the
Company to any person other than to employees or Representatives of the Company
in furtherance of the Business or in connection with the transactions
contemplated herein, provided that such persons have agreed to the
non-disclosure of such Confidential Information.  Each of JAG and Exchangeco
agrees that it shall not, without the prior written consent of the Company or
the Principal Shareholder, permit the communication or disclosure, directly or
indirectly, of any Confidential Information of JAG or Exchangeco to any person
other than to employees or Representatives of JAG or Exchangeco in furtherance
of the Business or in connection with the transactions contemplated herein,
provided that such persons have agreed to the non-disclosure of such
Confidential Information. For the purposes of this Section, "Confidential
Information" means any knowledge or information relating to or concerning the
Intellectual Property or any other confidential information regarding the
property, business or affairs of the Company and similar information regarding
JAG or Exchangeco, as applicable.

 
 

--------------------------------------------------------------------------------

 
- 38 -
 
ARTICLE 5
CLOSING
 
5.1
Closing

 
Subject to this Article 5, the Closing shall take place at the Closing Time at
the offices of WeirFoulds LLP, The Exchange Tower, Suite 1600, P.O. Box 480, 130
King Street West, Toronto, Ontario, Canada M5X 1J5 or at such other place as may
be agreed upon by the parties hereto.
 
5.2 
Exchangeco's and JAG’s Conditions

 
The obligation of Exchangeco and JAG to complete the transactions contemplated
by this Agreement shall be subject to the satisfaction of, or compliance with,
at or before the time of Closing, each of the following conditions precedent
(each of which is hereby acknowledged to be inserted for the exclusive benefit
of Exchangeco and JAG and may be waived by them in whole or in part):
 
 
(a)
Accuracy of Representations

 
Each of the representations and warranties made by the Company and the Principal
Shareholder in this Agreement and in each of the Closing Documents shall have
been accurate in all material respect as of the date of this Agreement, and
shall be accurate in all material respects as of the Closing Date as if made on
the Closing Date.
 
 
(b)
Performance of Covenants

 
All of the covenants and obligations that the Company and the Principal
Shareholder are required to comply with or to perform at or prior to the Closing
shall have been complied with and performed in all material respects.
 
 
(c)
Consents

 
All third party consents required to be obtained in connection with the
transactions contemplated by this Agreement from any Person or Governmental
Authority shall have been obtained, shall be in full force and effect and all
relevant statutory, regulatory or other governmental waiting periods, whether
domestic, foreign or supranational shall have expired.

 
 

--------------------------------------------------------------------------------

 
- 39 -
 
 
(d)
Agreements and Documents

 
Exchangeco and JAG shall have received the following agreements and documents,
each of which shall be in full force and effect:
 
 
(i)
the Support Agreement;

 
 
(ii)
the Exchange Rights Agreement;

 
 
(iii)
certificates from officers of the Company and/or the Company Shareholders as
Exchangeco or JAG may reasonably request; and

 
 
(iv)
an employment agreement between the Company and Gawad in form and substance
satisfactory to Exchangeco and JAG.

 
 
(e)
No Material Adverse Effect

 
There shall not have occurred any event, fact or circumstance which could result
in a material adverse effect on the Business, condition, assets, liabilities,
operations, financial performance or prospects of the Company.
 
 
(f)
No Other Litigation

 
Except as disclosed in the Company Disclosure Schedule, there shall not be
pending any litigation (i) which, could have a material adverse effect on the
Company (ii) challenging or seeking to restrain or prohibit the consummation of
the transactions contemplated by this Agreement; (iii) relating to the
transactions contemplated by this Agreement and seeking to obtain any damages or
other relief.
 
 
(g)
No Material Adverse Effect

 
There shall not have occurred any event, fact or circumstance which could result
in a material adverse effect on the Business, condition, assets, liabilities,
operations or financial performance of the Company.
 
 
(h)
Private Placement

 
The Private Placement will have closed for proceeds to the Company of not less
than $1,500,000.

 
 

--------------------------------------------------------------------------------

 
- 40 -
 
 
(i)
Certification

 
The representations and warranties of the Company and the Principal Shareholder
in Section 3.1 shall be certified as true and correct on Closing by Gawad, in
his capacity as Chief Executive Officer of the Company and James Essex, in his
capacity as Chief Financial Officer of the Company.
 
 
(j)
Closing Date

 
The Closing shall occur on or before the Closing Date.
 
5.3
The Company’s and Principal Shareholder‘s Conditions

 
The obligation of the Company and the Principal Shareholder to complete the
transactions contemplated by this Agreement shall be subject to the satisfaction
of, or compliance with, at or before the Closing Date, each of the following
conditions precedent (each of which is hereby acknowledged to be inserted for
the exclusive benefit of the Company and the Principal Shareholder and may be
waived by them in whole or in part):
 
 
(a)
Accuracy of Representations

 
Each of the representations and warranties made by Exchangeco in this Agreement
and in each of the Closing Documents shall have been accurate in all material
respect as of the date of this Agreement, and shall be accurate in all material
respects as of the Closing Date as if made on the Closing Date.
 
 
(b)
Performance of Covenants

 
All of the covenants and obligations that Exchangeco are required to comply with
or to perform at or prior to the Closing shall have been complied with and
performed in all material respects.
 
 
(c)
Consents

 
All third party consents required to be obtained in connection with the
transactions contemplated by this Agreement from any Person or Governmental
Authority shall have been obtained, shall be in full force and effect and all
relevant statutory, regulatory or other governmental waiting periods, whether
domestic, foreign or supranational shall have expired.
 
 
(d)
Agreements and Documents

 
The Company shall have received the following agreements and documents, each of
which shall be in full force and effect:
 
 
(i)
the Support Agreement;

 
 
(ii)
the Exchange Rights Agreement; and


 
 

--------------------------------------------------------------------------------

 
- 41 -
 
 
(iii)
certificates from officers of JAG as the Company may reasonably request.

 
 
(e)
No Other Litigation

 
There shall not be pending any litigation (i) which, could have a material
adverse effect on Exchangeco or its Affiliates (ii) challenging or seeking to
restrain or prohibit the consummation of the transactions contemplated by this
Agreement; (iii) relating to the transactions contemplated by this Agreement and
seeking to obtain any damages or other relief.
 
 
(f)
No Material Adverse Effect

 
There shall not have occurred any event, fact or circumstance which could result
in a material adverse effect on the business, condition, assets, liabilities,
operations or financial performance of JAG.
 
 
(g)
Private Placement

 
The Private Placement will have closed for proceeds not less than $1,500,000.
 
 
(h)
Certification

 
The representations and warranties of JAG in Section 3.2 shall be certified as
true and correct on Closing by the JAG Executives in their capacities as Chief
Executive Officer and Chief Financial Officer.
 
 
(i)
Closing Date

 
The Closing shall occur on or before the Closing Date.
 
5.4 
Waiver

 
Any Party may waive, by notice to the other Parties, any condition set forth in
this Article 5 which is for its benefit.  No waiver by a Party of any condition,
in whole or in part, shall operate as a waiver of any other condition.
 
5.5 
Failure to Satisfy Conditions

 
If any condition set forth in Section 5.2 or 5.3 is not satisfied on or before
the time of Closing, the Party entitled to the benefit of such condition (the
"First Party") may terminate this Agreement by notice in writing to the other
Party.  Upon such notice being given, the First Party shall be released from all
obligations hereunder.  If the First Party can show that the condition or
conditions which have not been satisfied and for which the First Party has
terminated this Agreement (a) are, or were during the period between the date
hereof and the Closing Date, reasonably capable of being performed or caused to
be performed by the other Party, or (b) have not been satisfied by reason of a
default by the other Party hereunder, the other Party shall be in breach of its
obligations hereunder; otherwise the other Party shall also be released from all
obligations hereunder.

 
 

--------------------------------------------------------------------------------

 
- 42 -
 
ARTICLE 6
INDEMNIFICATION
 
6.1
Definitions

 
As used in this Article 6:
 
"Claim" means any act, omission or state of facts and any demand, action, suit,
proceeding, claim, assessment, judgment or settlement or compromise relating
thereto which may give rise to a right to indemnification under Sections 6.2,
6.3 or 6.3;
 
"Direct Claim" means any Claim by an Indemnified Party against an Indemnifier
which does not result from a Third Party Claim;
 
"Indemnifier" means any party obligated to provide indemnification under this
Agreement;
 
"Indemnified Party" means any person entitled to indemnification under this
Agreement;
 
"Indemnity Payment" means any amount of Loss required to be paid pursuant to
Sections 6.2, 6.3 or 6.3;
 
"Loss" means any and all loss, liability, damage, cost, expense, charge, fine,
penalty or assessment, resulting from or arising out of any Claim, including the
costs and expenses of any action, suit, proceeding, demand, assessment,
judgment, settlement or compromise relating thereto and all interest, punitive
damages, fines and penalties and reasonable legal fees and expenses incurred in
connection therewith;
 
"Representative" means each director, officer, employee, agent, solicitor,
accountant, professional advisor and other representative of an Indemnified
Party; and
 
"Third Party Claim" means any Claim asserted against an Indemnified Party by any
person who is not a party to this Agreement or an Affiliate of such a party.
 
6.2
Indemnification by the Company and the Principal Shareholder

 
Subject to Section 3.5, the Company and the Principal Shareholder shall jointly
and severally indemnify, defend and save harmless JAG and Exchangeco and each of
its Representatives from and against any and all Loss suffered or incurred by
them, as a direct or indirect result of, or arising in connection with:

 
 

--------------------------------------------------------------------------------

 
- 43 -
 
 
(a)
any misrepresentation or breach of warranty made or given by the Company or the
Principal Shareholder in this Agreement; or

 
 
(b)
any misrepresentation or breach of warranty made or given by the Company or the
Principal Shareholder in any Closing Document or in any document delivered
pursuant to this Agreement or any Closing Document; or

 
 
(c)
any failure of the Company or the Principal Shareholder to observe or perform
any covenant or obligation contained in this Agreement, any Closing Document or
in any document delivered pursuant to any of them to be observed or performed by
them.

 
6.3
Indemnification by JAG and Exchangeco

 
Subject to Section 3.5, JAG and Exchangeco shall indemnify, defend and save
harmless the Company and the Principal Shareholder and each of their respective
Representatives from and against any and all Loss suffered or incurred by them,
as a direct or indirect result of, or arising in connection with:
 
 
(a)
any misrepresentation or breach of any warranty made or given by JAG or
Exchangeco in this Agreement;

 
 
(b)
any misrepresentation or breach of warranty made or given by JAG or Exchangeco
in any Closing Document or in any document delivered pursuant to this Agreement
or any Closing Document; or

 
 
(c)
any failure by either JAG or Exchangeco to observe or perform any covenant or
obligation contained in this Agreement, any Closing Document or in any document
delivered pursuant to any of them to be observed or performed by it.

 
6.4
Agency for Representatives

 
Each Indemnified Party agrees that it accepts each indemnity in favour of any of
its Representatives as agent and trustee of that Representative.  Each party
agrees that an Indemnified Party may enforce an indemnity in favour of any of
that party's Representatives on behalf of that Representative.
 
6.5
Notice of Third Party Claims

 
If an Indemnified Party receives notice of the commencement or assertion of any
Third Party Claim, the Indemnified Party shall give the Indemnifier reasonably
prompt notice thereof (including a copy of any Third Party Claim documentation
received by the Indemnified Party).  Such notice to the Indemnifier shall
describe the Third Party Claim in reasonable detail and shall indicate, if
reasonably practicable, the estimated amount of the Loss that has been or may be
sustained by the Indemnified Party.

 
 

--------------------------------------------------------------------------------

 
- 44 -
 
6.6
Defence of Third Party Claims

 
The Indemnifier may participate in or assume the defence of any Third Party
Claim by giving notice to that effect to the Indemnified Party not later than
thirty (30) days after receiving notice of that Third Party Claim (the "Notice
Period").  The Indemnifier's right to do so shall be subject to the rights of
any insurer or other party who has potential liability in respect of that Third
Party Claim.  The Indemnifier agrees to pay all of its own expenses of
participating in or assuming such defence.  The Indemnified Party shall
co-operate in good faith in the defence of each Third Party Claim, even if the
defence has been assumed by the Indemnifier and may participate in such defence
assisted by counsel of its own choice at its own expense.  The Indemnifier shall
not enter into any compromise or settlement of any Third Party Claim without
obtaining the prior written consent of the Indemnified Party. If the Indemnified
Party has not received notice within the Notice Period that the Indemnifier has
elected to assume the defence of such Third Party Claim, the Indemnified Party
may, at its option, elect to settle or compromise the Third Party Claim or
assume such defence, assisted by counsel of its own choosing and the Indemnifier
shall be liable for all reasonable costs and expenses paid or incurred in
connection therewith and any Loss suffered or incurred by the Indemnified Party
with respect to such Third Party Claim.
 
6.7
Assistance for Third Party Claims

 
The Indemnifier and the Indemnified Party will use all reasonable efforts to
make available to the party which is undertaking and controlling the defense of
any Third Party Claim (the "Defending Party"):
 
 
(a)
those employees whose assistance, testimony or presence is necessary to assist
the Defending Party in evaluating and in defending any Third Party Claim; and

 
 
(b)
all documents, records and other materials in the possession of such party
reasonably required by the Defending Party for its use in defending any Third
Party Claim,

 
and shall otherwise cooperate with the Defending Party.  The Indemnifier shall
be responsible for all reasonable expenses associated with making such
documents, records and materials available and for all reasonable expenses of
any employees made available by the Indemnified Party to the Indemnifier
hereunder, which expense shall not exceed the actual cost to the Indemnified
Party associated with such employees.
 
6.8
Settlement of Third Party Claims

 
If an Indemnifier elects to assume the defence of any Third Party Claim as
provided in Section 6.6, the Indemnifier shall not be liable for any legal
expenses subsequently incurred by the Indemnified Party in connection with the
defence of such Third Party Claim.  However, if the Indemnifier fails to take
reasonable steps necessary to defend diligently such Third Party Claim within
thirty (30) days after receiving notice from the Indemnified Party that the
Indemnified Party bona fide believes on reasonable grounds that the Indemnifier
has failed to take such steps, the Indemnified Party may, at its option, elect
to assume the defence of and to compromise or settle the Third Party Claim
assisted by counsel of its own choosing and the Indemnifier shall be liable for
all reasonable costs and expenses paid or incurred in connection
therewith.  Without the prior written consent of the Indemnified Party, the
Indemnifier shall not thereafter enter into any compromise or settlement of any
Third Party Claim which would lead to liability or create any financial or other
material obligation on the part of the Indemnified Party.

 
 

--------------------------------------------------------------------------------

 
- 45 -
 
6.9
Direct Claims

 
Any Direct Claim shall be asserted by giving the Indemnifier reasonably prompt
written notice thereof.  The Indemnifier shall then have a period of thirty (30)
days within which to respond in writing to such Direct Claim.  If the
Indemnifier does not so respond within such thirty (30) day period, the
Indemnifier shall be deemed to have rejected such Direct Claim, and in such
event the Indemnified Party shall be free to pursue such remedies as may be
available to the Indemnified Party.
 
6.10
Failure to Give Timely Notice

 
A failure to give timely notice as provided in this Article 6 shall not affect
the rights or obligations of any party, except and only to the extent that, as a
result of such failure, any party which was entitled to receive such notice was
deprived of its right to recover any payment under its applicable insurance
coverage or was otherwise directly and materially damaged as a result of such
failure.
 
6.11
Reductions and Subrogation

 
If the amount of any Loss at any time subsequent to the making of an Indemnity
Payment is reduced by any recovery, settlement or otherwise under or pursuant to
any insurance coverage, or pursuant to any claim, recovery, settlement or
payment by or against any other person, the amount of such reduction (less any
costs, expenses (including taxes) or premiums incurred in connection therewith),
together with interest thereon from the date of payment thereof at the Prime
Rate, shall promptly be repaid by the Indemnified Party to the
Indemnifier.  Upon making a full Indemnity Payment, the Indemnifier shall, to
the extent of such Indemnity Payment, be subrogated to all rights of the
Indemnified Party against any third party that is not an affiliate of the
Indemnified Party in respect of the Loss to which the Indemnity Payment relates,
but only if the Indemnifier shall then be in compliance with its obligations
under this Agreement in respect of such Loss.  Until the Indemnified Party
recovers full payment of its Loss, any and all claims of the Indemnifier against
any such third party on account of such Indemnity Payment shall be postponed and
subordinated in right of payment to the Indemnified Party's rights against such
third party.  Without limiting the generality or effect of any other provision
hereof, the Indemnified Party and Indemnifier shall duly execute upon request
all instruments reasonably necessary to evidence and perfect such postponement
and subordination.
 
6.12
Payment and Interest

 
All Losses shall bear interest at the Prime Rate, calculated and payable
monthly, both before and after judgment, with interest on overdue interest at
the same rate, from the date that the Indemnified Party disbursed funds,
suffered damages or Losses or incurred a Loss, liability or expense in respect
of a Loss, to the date of payment by the Indemnifier to the Indemnified Party.

 
 

--------------------------------------------------------------------------------

 
- 46 -
 
ARTICLE 7
GENERAL
 
7.1
Amendment

 
This Agreement may be amended, modified or supplemented only by the written
agreement of the parties hereto.
 
7.2
Expenses

 
Each party shall pay all expenses it incurs in authorizing, preparing, executing
and performing this Agreement and the transactions contemplated hereunder,
whether or not the Closing occurs, including all fees and expenses of its legal
counsel, brokers, accountants or other representatives or consultants.
 
7.3
No Finder's Fee

 
Except as set forth in the JAG Disclosure Schedule, no broker, finder, agent or
similar intermediary has acted on behalf of JAG or its Affiliates in connection
with this Agreement, any Related Agreement or the transactions contemplated
hereby or thereby, and there are no brokerage commissions, finders' fees or
similar fees or commissions payable in connection herewith or therewith based on
any agreement, arrangement or understanding with any of them or any action taken
by or on behalf of any of them.  JAG and Exchangeco acknowledge that the Company
has agreed to pay a finder's fee to Joseph J. Nese in connection with the
transactions contemplated herein.
 
7.4
Notices

 
Any notice, demand or other communication (in this Section, a "notice") required
or permitted to be given or made hereunder shall be in writing and shall be
sufficiently given or made if:
 
 
(a)
delivered in person during normal business hours on a Business Day, and left
with a receptionist or other responsible employee of the relevant party at the
applicable address set forth below;

 
 
(b)
sent by registered mail or receipted courier; or

 
 
(c)
sent by any electronic means of sending messages, including telex or facsimile
transmission, which produces a paper record ("Transmission") during normal
business hours on a Business Day;

 
in the case of a notice to the Company or the Principal Shareholder addressed to
them at:
 
c/o CardioGenics Inc.
6295 Northam Drive, Unit No. 8
Mississauga  ON  L4V 1H8
Attention:  Dr. Yahia Gawad
Email: ygawad@cardiogenics.com
Fax: (905) 673-9865

 
 

--------------------------------------------------------------------------------

 
- 47 -
 
with a copy to:
 
WeirFoulds LLP
The Exchange Tower, Suite 1600
P.O. Box 480, 130 King Street West
Toronto, Ontario, Canada  M5X 1J5
 
Attention:  Sanjay Joshi
Email: sjoshi@weirfoulds.com
Fax:  (416) 365-1876
 
and in the case of a notice to JAG or Exchangeco, addressed to it at:


JAG Media Holdings, Inc.
6865 S.W. 18th Street, Suite B13
Boca Raton, FL 33433
Attention:  Thomas J. Mazzarisi, CEO
Email: tjmazzarisi@jagmedia.biz
Fax:  (866) 654-2837


with a copy to:


JAG Media Holdings, Inc.
6865 S.W. 18th Street, Suite B13
Boca Raton, FL 33433
Attention:  Stephen J. Schoepfer, COO
Email: steve@jagnotes.com
Fax: (866) 654-2837
 
Each notice sent in accordance with this Section shall be deemed to have been
received:
 
 
(d)
on the day it was delivered;

 
 
(e)
on the third Business Day after it was mailed or sent by courier (excluding each
Business Day during which there existed any general interruption of postal or
courier services due to strike, lockout or other cause); or

 
 
(f)
on the same day that it was sent by Transmission, or on the first Business Day
thereafter if the day on which it was sent by Transmission was not a Business
Day.


 
 

--------------------------------------------------------------------------------

 
- 48 -
 
Any party may change its address for notice by giving notice to the other party.
Any notice required to be given to the Principal Shareholder by JAG, Exchangeco
or Callco shall be given to the Company, as the Principal Shareholder’s
representative for the purpose of receiving such notices. Accordingly, the
Principal Shareholder hereby designates the Company to act as the Principal
Shareholder’s representative for such purpose and the Company hereby agrees to
act in such capacity.
 
7.5
Public Announcements

 
No party shall make any public statement or issue any press release concerning
the transactions contemplated by this Agreement, except as may be necessary, in
the opinion of counsel to the party making such disclosure, to comply with the
requirements of all Applicable Law, or as may otherwise be agreed by JAG and the
Company.  If any such public statement or release is so required or agreed by
JAG and the Company, the party making such disclosure shall consult with the
other party prior to making such statement or release, and the parties shall use
all reasonable efforts, acting in good faith, to agree upon a text for such
statement or release which is satisfactory to all parties.
 
7.6
Assignment and Enurement

 
No party may assign any rights or benefits under this Agreement to any other
party, each party agrees to perform its obligations under this Agreement itself,
and not to arrange in any way for any other party to perform those obligations;
and no assignment of benefits or arrangement for substituted performance by one
party shall be of any effect against the other party, except to the extent that
other party has consented to it in writing.  This Agreement shall enure to the
benefit of and be binding upon the parties and their respective successors
(including any successor by reason of amalgamation or statutory arrangement of
any party) and permitted assigns.
 
7.7
Independent Legal Advice

 
Each of the parties hereto acknowledges that each:
 
 
(a)
understands the parties' respective rights and obligations under this Agreement;

 
 
(b)
has received independent legal advice or has waived the receipt of such advice;

 
 
(c)
is signing this Agreement voluntarily; and

 
 
(d)
acknowledges that the provisions of this Agreement are fair and equitable
between the parties.

 
7.8
Further Assurances

 
Each party shall do such acts and shall execute such further documents,
conveyances, deeds, assignments, transfers and the like, and will cause the
doing of such acts and will cause the execution of such further documents as are
within its power as any other party may in writing at any time and from time to
time reasonably request be done and or executed, in order to give full effect to
the provisions of this Agreement and of each Closing Document.

 
 

--------------------------------------------------------------------------------

 
- 49 -
 
7.9
Counterparts

 
This Agreement may be executed in any number of counterparts.  Each executed
counterpart shall be deemed to be an original.  All executed counterparts taken
together shall constitute one agreement.
 
7.10
Facsimile or E-Mail Execution

 
To evidence the fact that it has executed this Agreement, a party may send a
copy of its executed counterpart to all other parties by facsimile transmission
or in PDF via e-mail.  That party shall be deemed to have executed this
Agreement on the date it sent such facsimile transmission or e-mail.  In such
event, such party shall forthwith deliver to the other party the counterpart of
this Agreement executed by such party.
 
TO WITNESS their agreement, the parties have duly executed this Agreement.
 
CARDIOGENICS INC.
 
CARDIOGENICS EXCHANGECO INC.
         
Per:
/s/  
Per:
/s/
Name:
Yahia Gawad
 
Name:
Brian S. Sterling
Title:
Chief Executive Officer
 
Title:
President                
JAG MEDIA HOLDINGS, INC.
         
/s/
 
Per:
/s/
Yahia Gawad, Principal Shareholder
 
Name:
Thomas J. Mazzarisi
  
 
Title:
Chairman & Chief Executive Officer


 
 

--------------------------------------------------------------------------------

 
- 50 -
 
ANNEX 1
 
 
COMPANY SHAREHOLDER EXCHANGE NOTICE
 
 
 

--------------------------------------------------------------------------------

 
- 51 -


COMPANY SHAREHOLDER EXCHANGE NOTICE
 
To:
JAG Media Holdings, Inc. (“JAG Media”)
 
CardioGenics Exchangeco Inc. (“Exchangeco”)
 
CardioGenics Inc. (“CardioGenics”)
 
Yahia Gawad (“Principal Shareholder”)
   
From:
     
{shareholder’s name}
     
  
   
{shareholder’s address}
     
  
   
{shareholder’s address}
   
Date:
June 1, 2009
   
Re:
Share Purchase Agreement between JAG Media, Exchangeco, CardioGenics and the
Principal Shareholder dated May 22, 2009 (the “Share Purchase Agreement”)



The undersigned shareholder of CardioGenics Inc. hereby represents, warrants and
agrees as follows:


(1)           As of the date of this notice I am the owner
of  ___________________ common shares of CardioGenics and, except for the above
referenced shares, do not own any other shares of CardioGenics (the “Purchased
Shares”). I  [   ] am / [   ] am not {please select the appropriate box} a
“resident” of Canada as defined in the Income Tax Act (Canada).


 (2)           Prior to the Closing, I shall deliver to CardioGenics a properly
completed and executed “Company Shareholder Exchange Election,” on a form to be
provided by CardioGenics, pursuant to which I will irrevocably elect to receive
my pro-rata allocation of either “JAG Media Common Shares” or “Exchangeable
Shares” in accordance with the terms of the Share Purchase Agreement, in
exchange for my Purchased Shares.


(3)           Subject to the Closing as set forth in the Share Purchase
Agreement, I shall deliver to Exchangeco at, or prior to, the Closing original
and bona fide stock certificates representing the Purchased Shares duly endorsed
in blank (and accompanied by a properly completed and executed stock power in
form reasonably acceptable to JAG Media) for transfer against delivery of share
certificates representing my pro rata allocation of Exchangeable Shares or JAG
Common Shares pursuant to the Share Purchase Agreement and as set forth in my
executed “Company Shareholder Exchange Election”.


{Signature(s) Appear on Following Page}
 
 
 

--------------------------------------------------------------------------------

 
- 52 -


If shareholder is a corporation, limited liability company, partnership or other
entity:
 
If shareholder is an individual:
         
X
(Print or Type Name of Entity)
 
(Signature)
     
X
 
  
(Signature of Authorized Signatory)
    
    
   
(Print or Type Name)
     
(Print Name of Authorized Signatory)
               
(Title of Authorized Signatory)
               
(Type of Entity)
   

 
 
 

--------------------------------------------------------------------------------

 
- 53 -
 
ANNEX 2


 
DEBENTURE NOTICE


 
 

--------------------------------------------------------------------------------

 


DEBENTURE NOTICE


To:
JAG Media Holdings, Inc. (“JAG Media”)
 
CardioGenics Exchangeco Inc. (“Exchangeco”)
 
CardioGenics Inc. (“CardioGenics”)
 
Yahia Gawad (“Principal Shareholder”)
   
From:
    
   
{debenture holder’s name}
     
   
   
{debenture holder’s address}
     
   
   
{debenture holder’s address}
   
Date:
June 1, 2009
   
Re:
Convertible Debenture dated ______________________ between CardioGenics, as
Lender, and ___________________________________, as Holder, in the original
principal amount of US$_______________ (the “Debenture”)



The undersigned Holder of the Debenture hereby represents, warrants and agrees
as follows:


(1)           As of the date of this notice I am the Holder of the Debenture
and, except for the Debenture, do not hold any other convertible debentures or
debt instruments of CardioGenics. I  [   ] am / [   ] am not {please select the
appropriate box} a “resident” of Canada as defined in the Income Tax Act
(Canada).


 (2)           In accordance with the terms of the Share Purchase Agreement
dated May 22, 2009 between JAG Media, CardioGenics, Exchangeco and the Principal
Shareholder (the “Share Purchase Agreement”) and subject to the Closing as set
forth in the Share Purchase Agreement I shall, immediately prior to the Closing,
deliver to CardioGenics a properly completed and executed notice of conversion
under the Debenture, on a form to be provided by CardioGenics, pursuant to which
I will irrevocably elect to convert into common shares of CardioGenics, prior to
the Closing, the outstanding principal amount of the Debenture, and all accrued
interest thereon through the date of such conversion notice, in accordance with
the terms of the Debenture.


(3)           Simultaneous with the conversion of the Debenture, I will also
provide CardioGenics with a properly completed and executed “Company Shareholder
Exchange Election,” on a form to be provided by CardioGenics, pursuant to which
I will irrevocably elect to receive my pro-rata allocation of either “JAG Media
Common Shares” or “Exchangeable Shares” in accordance with the terms of the
Share Purchase Agreement, in exchange for the common shares of CardioGenics
issued to me upon conversion of the Debenture (the “Purchased Shares”).


(4)           Subject to the Closing as set forth in the Share Purchase
Agreement, I shall deliver to Exchangeco at, or prior to, the Closing original
and bona fide stock certificates representing the Purchased Shares duly endorsed
in blank (and accompanied by a properly completed and executed stock power in
form reasonably acceptable to JAG Media) for transfer against delivery of share
certificates representing my pro rata allocation of Exchangeable Shares or JAG
Common Shares pursuant to the Share Purchase Agreement and as set forth in my
executed “Company Shareholder Exchange Election”.


{Signature(s) Appears on Following Page}

 
-1-

--------------------------------------------------------------------------------

 
 
If Holder is a corporation, limited liability company, partnership or other
entity:
 
If Holder is an individual:
           
(Print or Type Name of Entity)
 
X
   
(Signature)
X
   
(Signature of Authorized Signatory)
   
 
    
(Print Name of Authorized Signatory)
 
(Print or Type Name)
           
(Title of Authorized Signatory)
               
 (Type of Entity)
   

 
 
-2-

--------------------------------------------------------------------------------

 